 
Exhibit 10.50
 
 
 
 
 
 
 
 
 
LEASE
 
 
 
10900 WILSHIRE, L.L.C.,
 
a Delaware limited liability company,
 
Landlord
 
 
 
and
 
 
 
CHROMADEX, INC.,
 
a California corporation,
 
Tenant
 
 
 
for
 
 
 
10900 Wilshire Boulevard
 
Los Angeles, California
 
 
 
 
 
 
 
July 6, 2017
 
 
 

 
 

TABLE OF CONTENTS

 
 
Page
ARTICLE 1
BASIC LEASE PROVISIONS
1
ARTICLE 2
PREMISES; TERM; RENT
2

Section 2.1
Lease of Premises; Rentable Square Feet of Premises and Building
2

Section 2.2
Commencement Date
2

Section 2.3
Payment of Rent
3

Section 2.4
First Month’s Rent
3

ARTICLE 3
USE AND OCCUPANCY
4

ARTICLE 4
CONDITION OF THE PREMISES
4

ARTICLE 5
ALTERATIONS
4

Section 5.1
Tenant’s Alterations
4

Section 5.2
Manner and Quality of Alterations
5

Section 5.3
Removal of Tenant’s Property
5

Section 5.4
Mechanic’s Liens
5

Section 5.5
Labor Relations
5

Section 5.6
Tenant’s Costs
5

Section 5.7
Tenant’s Equipment
6

Section 5.8
Compliance
6

Section 5.9
Floor Load
6

ARTICLE 6
REPAIRS
6

Section 6.1
Landlord’s Repair and Maintenance
6

Section 6.2
Tenant’s Repair and Maintenance
6

Section 6.3
Reserved Rights
7

ARTICLE 7
INCREASES IN TAXES AND OPERATING EXPENSES
7

Section 7.1
Definitions
7

Section 7.2
Tenant’s Tax Payment
9

Section 7.3
Tenant’s Operating Payment
10
Section 7.4
Non-Waiver; Disputes
11
Section 7.5
Proration
11
Section 7.6
No Reduction in Rent
11
Section 7.7
Allocation of Operating Expenses and Taxes
11
Section 7.8
Intentionally Deleted
12
Section 7.9
Tenant's Payment of Certain Real Estate Taxes
12
ARTICLE 8
REQUIREMENTS OF LAW
13
Section 8.1
Compliance with Requirements
13
Section 8.2
Fire and Life Safety
14
Section 8.3
Required Disclosures Related to Accessibility Standards
14
ARTICLE 9
SUBORDINATION
15

Section 9.1
Subordination and Attornment
15
Section 9.2
Mortgage or Superior Lease Defaults
16
Section 9.3
Tenant’s Termination Right
16
Section 9.4
Provisions
16
Section 9.5
Future Condominium Declaration
16

 
 
 

 
 
ARTICLE 10
SERVICES
16
Section 10.1
Electricity
16
Section 10.2
Excess Electricity
16
Section 10.3
Elevators
17
Section 10.4
Heating, Ventilation and Air Conditioning
17
Section 10.5
Overtime Freight Elevators and HVAC
17
Section 10.6
Cleaning
17
Section 10.7
Water
18
Section 10.8
Refuse Removal
18
Section 10.9
Signage
18

Section 10.10
Telecommunications
18

Section 10.11
Service Interruptions
18

Section 10.12
Supplemental HVAC
19

Section 10.13
Tenant's Security System
19

ARTICLE 11
INSURANCE; PROPERTY LOSS OR DAMAGE
20
Section 11.1
Tenant’s Insurance
20
Section 11.2
Waiver of Subrogation
21
Section 11.3
Restoration
22
Section 11.4
Landlord’s Termination Right
22
Section 11.5
Tenant’s Termination Right
23
Section 11.6
Final 18 Months
23
Section 11.7
Landlord’s Liability
23
ARTICLE 12
EMINENT DOMAIN
23
Section 12.1
Taking
23
Section 12.2
Awards
24
Section 12.3
Temporary Taking
24
ARTICLE 13
ASSIGNMENT AND SUBLETTING
24
Section 13.1
Consent Requirements
24
Section 13.2
Tenant’s Notice
25
Section 13.3
Intentionally Deleted
25
Section 13.4
Conditions to Assignment/Subletting
25
Section 13.5
Binding on Tenant; Indemnification of Landlord
27
Section 13.6
Tenant’s Failure to Complete
27
Section 13.7
Profits
27
Section 13.8
Transfers
28

Section 13.9
Assumption of Obligations
29

Section 13.10
Tenant’s Liability
29

Section 13.11
Listings in Building Directory
29

Section 13.12
Lease Disaffirmance or Rejection
29

ARTICLE 14
ACCESS TO PREMISES
30
Section 14.1
Landlord’s Access
30
Section 14.2
Building Name
30
Section 14.3
Light and Air
30
ARTICLE 15
DEFAULT
30
Section 15.1
Tenant’s Defaults
30
Section 15.2
Landlord’s Remedies
31
Section 15.3
Recovering Rent as It Comes Due
32
Section 15.4
Reletting on Tenant’s Behalf
32

 
 



 
 
 

Section 15.5
General
32
Section 15.6
Interest
33
Section 15.7
Other Rights of Landlord
33
ARTICLE 16
LANDLORD’S RIGHT TO CURE; FEES AND EXPENSES
33
ARTICLE 17
NO REPRESENTATIONS BY LANDLORD; LANDLORD’S APPROVAL
34
Section 17.1
No Representations
34
Section 17.2
No Money Damages
34
Section 17.3
Reasonable Efforts
34
ARTICLE 18
END OF TERM
34
Section 18.1
Expiration
34
Section 18.2
Holdover Rent
34
ARTICLE 19
QUIET ENJOYMENT
35
ARTICLE 20
NO SURRENDER; NO WAIVER
35
Section 20.1
No Surrender or Release
35
Section 20.2
No Waiver
35
ARTICLE 21
WAIVER OF TRIAL BY JURY; COUNTERCLAIM
35
Section 21.1
Jury Trial Waiver
35
Section 21.2
Waiver of Counterclaim
35
ARTICLE 22
NOTICES
36
ARTICLE 23
RULES AND REGULATIONS
36
ARTICLE 24
BROKER
36
ARTICLE 25
INDEMNITY
36
Section 25.1
Waiver of Liability
36
Section 25.2
Tenant’s Indemnity
37
Section 25.3
Landlord’s Indemnity
37
Section 25.4
Defense and Settlement
37
ARTICLE 26
MISCELLANEOUS
37
Section 26.1
Delivery
37
Section 26.2
Transfer of Real Property
37

Section 26.3
Limitation on Liability
38
Section 26.4
Rent
38

Section 26.5
Entire Document
38

Section 26.6
Governing Law
38

Section 26.7
Unenforceability
38

Section 26.8
Lease Disputes
38

Section 26.9
Landlord’s Agent
38

Section 26.10
Estoppel
39

Section 26.11
Certain Interpretational Rules
39

Section 26.12
Parties Bound
39

Section 26.13
Memorandum of Lease
39

Section 26.14
Counterparts; Execution By Telefacsimile or PDF format
39


 
 



 
 


Section 26.15
Survival
39

Section 26.16
Code Waivers
39

Section 26.17
Inability to Perform
40

Section 26.18
Substitution of Other Premises
40

Section 26.19
Financial Statements
40

Section 26.20
Development of the Real Property
40

Section 26.21
Tax Status of Beneficial Owner
41
Section 26.22
Authority
41
Section 26.23
Attorneys' Fees
41
Section 26.24
Abatement Event
41
ARTICLE 27
SECURITY DEPOSIT
42
Section 27.1
Security Deposit
42
Section 27.2
Application of Security
42
Section 27.3
Transfer
42
ARTICLE 28
PARKING
43


 
Schedule of Exhibits
 
Exhibit A
Floor Plan of Premises
 
Exhibit B
Definitions
 
Exhibit C
Work Letter
 
Exhibit D
Design Standards
 
Exhibit E
Cleaning Specifications
 
Exhibit F
Rules and Regulations
 
Exhibit G
Notice of Lease Term Dates
 
 
 



 
LEASE
 
THIS LEASE is made as of the 6th day of July, 2017 (“Effective Date”), between
10900 WILSHIRE, L.L.C., a Delaware limited liability company (“Landlord”), and
CHROMADEX, INC., a California corporation (“Tenant”).
 
Landlord and Tenant hereby agree as follows:
 
ARTICLE 1
 
BASIC LEASE PROVISIONS
 
PREMISES
A portion of the sixth (6th) floor of the Building, currently known as Suite 601
and Suite 606, as more particularly shown on Exhibit A. The Premises shall be
known as and designated as Suite 650 on and after the Effective Date.
BUILDING
The building, fixtures, equipment and other improvements and appurtenances now
located or hereafter erected, located or placed upon the land known as 10900
Wilshire Boulevard, Los Angeles, California.
REAL PROPERTY
The Building, together with the plot of land upon which the Building, the
Building Parking Facility and the Common Areas stand.
COMMENCEMENT DATE
The date upon which the Premises shall be Ready for Occupancy (defined in
Section 3 of the Work Letter attached hereto as Exhibit C (the "Work Letter")).
EXPIRATION DATE
The date which is the last day of the fifty (50) month following the
Commencement Date.
TERM
The period commencing on the Commencement Date and ending on the Expiration
Date.
PERMITTED USES
Executive and general offices consistent with the character of the Building as a
first-class office building.
BASE YEAR
Calendar year 2018.
TENANT’S PROPORTIONATE SHARE
1.903%
AGREED AREA OF BUILDING
237,146 rentable square feet, as mutually agreed by Landlord and Tenant.
AGREED AREA OF PREMISES
4,512 rentable (3,746 usable) square feet, as mutually agreed by Landlord and
Tenant.

 
 
 
-1-

 
 
 
 
FIXED RENT
 
 
Months
During Term
 
 
 
Fixed RentPer Annum
 
 
 
Fixed RentPer Month
 
 
Annual Fixed Rent Per Rentable
Square Foot*
 
1-12**
$230,112.00
$19,176.00
$4.25
 
13-24*
$238,165.92
$19,847.16
$4.40
 
25-36
$246,501.72
$20,541.80
$4.55
 
37-50
$255,129.28
$21,260.77
$4.71
 
*The calculations of the monthly Fixed Rent per rentable square foot set forth
above are approximate calculations based on a three and one half percent (3.5%)
increase per annum.
**Notwithstanding the Fixed Rent schedule set forth above, (i) Tenant shall have
no obligation to pay Fixed Rent for the Premises during the initial five (5)
months of the Term, and (ii) Tenant shall only be obligated to pay an amount
equal to (a) $11,224.25 per month of the Fixed Rent attributable to the Premises
during the sixth (6th) through twelfth (12th) month of the initial Term, (b)
$11,617.10 per month of the Fixed Rent attributable to the Premises during the
thirteenth (13th) month of the initial Term, and (c) $18,437.10 per month of the
Fixed Rent attributable to the Premises during the fourteenth (14th) month of
the initial Term.
ADDITIONAL RENT
All sums other than Fixed Rent payable by Tenant to Landlord under this Lease,
including Tenant’s Tax Payment, Tenant’s Operating Payment, late charges,
overtime or excess service charges, damages, and interest and other costs
related to Tenant’s failure to perform any of its obligations under this Lease.
RENT
Fixed Rent and Additional Rent, collectively.
INTEREST RATE
The lesser of (i) four percent (4%) per annum above the then-current Base Rate,
and (ii) the maximum rate permitted by applicable Requirements.
SECURITY DEPOSIT
$42,521.55.
TENANT’S ADDRESS FOR NOTICES
 
ChromaDex, Inc.
10005 Muirlands Suite GIrvine, CA 92618
Attention: Legal Department
LANDLORD’S ADDRESS FOR NOTICES
10900 Wilshire, L.L.C.℅ Tishman Speyer Properties, L.P.10900 Wilshire Boulevard,
Suite 200Los Angeles, California 90024Attn: Property Manager
 
With copies to:
Tishman Speyer Properties, L.P.45 Rockefeller PlazaNew York, New York 10111Attn:
Chief Legal Officer
and:
Tishman Speyer Properties, L.P.45 Rockefeller PlazaNew York, New York 10111Attn:
Chief Financial Officer
TENANT’S BROKER
Cushman & Wakefield U.S., Inc.
LANDLORD’S AGENT
Tishman Speyer Properties, L.P. or any other person or entity designated at any
time and from time to time by Landlord as Landlord’s Agent.

 
All capitalized terms used in this Lease without definition are defined in
Exhibit B.
 
ARTICLE 2
 
PREMISES; TERM; RENT
 
Section 2.1 Lease of Premises; Rentable Square Feet of Premises and Building.
Subject to the terms of this Lease, Landlord leases to Tenant and Tenant leases
from Landlord the Premises for the Term. Landlord and Tenant hereby agree that
the rentable square feet and usable square feet of the Premises and rentable
square feet of the office area of the Building have been agreed to by Landlord
and Tenant and are as stipulated in Article 1, above. In addition, Landlord
grants to Tenant the right to use, on a non-exclusive basis and in common with
others, the Common Areas. Except as otherwise provided in this Lease, the manner
in which the Common Areas are maintained and operated shall be at the reasonable
discretion of Landlord and the use thereof shall be subject to the Rules and
Regulations, which Rules and Regulations shall not be unreasonably or
discriminatorily modified or enforced in a manner which will materially
interfere with the conduct of Tenant's Permitted Uses from the Premises or
Tenant's use of or access to the Premises, Building or Building Parking
Facility. Notwithstanding anything above to the contrary, Landlord shall
maintain and operate the Building in a first-class manner and condition
consistent with that of other Comparable Buildings. Except when and where
Tenant's right of access is specifically excluded as the result of (i) an
emergency, (ii) a requirement by applicable Requirements, or (iii) a specific
provision set forth in this Lease, Tenant shall have the right of access to the
Premises, the Building, and the Building Parking Facility twenty-four (24) hours
per day, seven (7) days per week during the Term.
 
Section 2.2 Commencement Date.
 
(a) In General. Upon the Effective Date, the terms and provisions hereof shall
be fully binding on Landlord and Tenant. The Term of this Lease shall commence
on the Commencement Date. Unless sooner terminated or extended as may be
hereinafter provided, the Term shall end on the Expiration Date. Except as
expressly set forth in Sections 2.2(a) and (b), below, if Landlord does not
tender possession of the Premises to Tenant on or before any particular date,
for any reason whatsoever, Landlord shall not be liable for any damage thereby,
this Lease shall not be void or voidable thereby, and the Term shall not
commence until the Commencement Date. Landlord shall be deemed to have tendered
possession of the Premises to Tenant upon the giving of notice by Landlord to
Tenant stating that the Premises are vacant, in the condition required by this
Lease, with the Tenant Improvements Substantially Completed and available for
Tenant’s legal occupancy. No failure to tender possession of the Premises to
Tenant on or before any particular date shall affect any other obligations of
Tenant hereunder. At any time during the Term, Landlord may deliver to Tenant a
Notice of Lease Term Dates in the form as set forth in Exhibit G, attached
hereto, which notice Tenant shall execute and return to Landlord within five (5)
days of receipt thereof.
 
 
 
-2-

 
 
(b) Abatement of Fixed Rent. Notwithstanding anything to the contrary set forth
herein, but subject to the terms of this Section 2.2(b), below, in the event
that Landlord fails to cause the Premises to be Ready for Occupancy on or before
August 1, 2017 (the "First Rent Credit Date") for any reason other than an
Unavoidable Delay or a Tenant Delay, then Tenant shall be entitled to an
abatement of one (1) day of Fixed Rent attributable to the Premises for the
number of days commencing as of the day immediately following the Rent Credit
Date and continuing through the date that the Premises are Ready for Occupancy.
Additionally, Notwithstanding anything to the contrary set forth herein, in the
event that Landlord fails to cause the Premises to be Ready for Occupancy on or
before August 11, 2017 (the "Second Rent Credit Date") for any reason other than
an Unavoidable Delay or a Tenant Delay, then Tenant shall be entitled to an
abatement of two (2) days of Fixed Rent attributable to the Premises for the
number of days commencing as of the day immediately following the Second Rent
Credit Date and continuing through the date that the Premises are Ready for
Occupancy. Any Fixed Rent credit that Tenant may be entitled to under this
Section 2.2(b) shall be applied as a credit against the Fixed Rent attributable
to the Premises effective as of the sixth (6th) month of the initial Term.
Except as set forth in Section 2.2(c), below, Tenant's right to an abatement of
Fixed Rent as set forth in this Section 2.2(b) shall be Tenant's sole and
exclusive remedy at law or in equity for Landlord's failure to cause the
Premises to be Ready for Occupancy on or prior to the First Rent Credit Date and
the Second Rent Credit Date, as applicable. The First Rent Credit Date and the
Second Rent Credit Date shall each be extended to the extent of any Unavoidable
Delay or any Tenant Delay. Tenant hereby acknowledges and agrees the First Rent
Credit Date and the Second Rent Credit Date shall both be extended on a
day-for-day basis by the period commencing on June 30, 2017 and continuing until
the date upon which this Lease is executed by Tenant and delivered to Landlord.
 
(c) Tenant Termination Right. Notwithstanding anything to the contrary set forth
herein, in the event that Landlord fails to cause the Premises to be Ready for
Occupancy on or before September 30, 2017 (the "Outside Date") for any reason
other than an Unavoidable Delay or a Tenant Delay, then, except as otherwise set
forth in Section 2.2(b), the sole remedy of Tenant for such failure shall be the
right to deliver a notice to Landlord (a "Election Notice") electing to
terminate this Lease effective upon the date occurring five (5) Business Days
following receipt by Landlord of the Election Notice (the "Effective Termination
Date"). The Election Notice must be delivered by Tenant to Landlord, if at all,
not earlier than the Outside Date (as the same may be extended pursuant to the
terms of Section 2.2(c), below) nor later than five (5) Business Days after the
Outside Date. In the event that Tenant fails to deliver to Landlord the Election
Notice within five (5) Business Days following the Outside Date, then Tenant
shall be deemed to have waived its right to terminate the Lease pursuant to the
terms of this Section 2.2(c). The Outside Date shall be extended to the extent
of any delay or delays caused by an Unavoidable Delay and any Tenant Delay. Upon
any termination as set forth in this Section 2.2(c), Landlord and Tenant shall
be relieved from any and all liability to each other resulting hereunder except
that Landlord shall return to Tenant any prepaid rent and the Security Deposit
(to the extent the same has been paid by Tenant). Tenant hereby acknowledges and
agrees that the Outside Date shall be extended on a day-for-day basis by the
period commencing on June 30, 2017 and continuing until the date upon which this
Lease is executed by Tenant and delivered to Landlord.
 
Section 2.3 Payment of Rent.
 
(a) Tenant shall pay to Landlord, without notice or demand, and without any
set-off, counterclaim, abatement or deduction whatsoever, except as may be
expressly set forth in this Lease, in lawful money of the United States by check
or wire transfer of funds, (i) Fixed Rent in equal monthly installments, in
advance, on the first (1st) day of each month during the Term, commencing on the
Commencement Date, and (ii) Additional Rent, at the times and in the manner set
forth in this Lease.
 
Section 2.4 First Month’s Rent. Tenant shall pay an amount equal to $11,224.25
upon the execution of this Lease (“Advance Rent”). The Advance Rent shall be
credited towards Fixed Rent for the sixth (6th) month of the initial Term.
 
 
-3-

 
 
 
ARTICLE 3
 
USE AND OCCUPANCY
 
Tenant shall use and occupy the Premises for the Permitted Uses and for no other
purpose. Tenant shall not use or occupy or permit the use or occupancy of any
part of the Premises in a manner constituting a Prohibited Use. Tenant further
covenants and agrees that Tenant shall not use, or suffer or permit any person
or persons to use, the Premises or any part thereof for any use or purpose
contrary to the provisions of the Rules and Regulations set forth in Exhibit F,
attached hereto, or in violation of any applicable Requirements. Tenant shall
not do or permit anything to be done in or about the Premises, (including,
without limitation, the installation or use of any Alterations (defined in
Section 5.1, below), Equipment defined in Section 5.7, below) or any other
furniture, fixture and equipment, or Supplemental HVAC Systems (defined in
Section 10.12, below) in the Premises), which will in any way damage the
Building, or obstruct or interfere with the rights of other tenants or occupants
of the Building, or injure or annoy them by reason of noise, odors, or
vibrations. If Tenant uses the Premises for a purpose constituting a Prohibited
Use, violating any Requirement or the terms of this Article 3, or causing the
Real Property to be in violation of any Requirement or the terms of this Article
3, then Tenant shall promptly discontinue such use upon notice of such
violation. Tenant, at its expense, shall procure and at all times maintain and
comply with the terms and conditions of all licenses and permits required for
the lawful conduct of the Permitted Uses in the Premises.
 
ARTICLE 4
 
CONDITION OF THE PREMISES
 
Tenant has inspected the Premises and agrees, except as otherwise specifically
provided in the Work Letter and this Lease (a) to accept possession of the
Premises in the condition existing on the Commencement Date “as is”, and
(b) Landlord has no obligation to perform any work, supply any materials, incur
any expense or make any alterations or improvements to prepare the Premises for
Tenant’s occupancy. Subject to the terms of this Lease and the Work Letter and
Landlord's on-going repair and maintenance obligations, as and to the extent set
forth in this Lease, Tenant’s occupancy of any part of the Premises shall be
conclusive evidence, as against Tenant, that Tenant has accepted possession of
the Premises in its then current condition and at the time such possession was
taken, the Premises and the Real Property were in a good and satisfactory
condition as required by this Lease.
 
ARTICLE 5
 
ALTERATIONS
 
Section 5.1 Tenant’s Alterations.
 
(a) Tenant shall have the right, without Landlord's prior written consent, but
upon five (5) Business Days prior written notice to Landlord (which notice shall
contain a description of the contemplated work), to make strictly cosmetic,
non-structural additions and alterations, such as painting, wall coverings and
floor coverings to the Premises that (i) do not involve the expenditure of more
than Twenty-Five Thousand and No/100 Dollars ($25,000.00) in the aggregate in
any twelve (12) month period, and (ii) do not contain a Design Problem (defined
below) (the foregoing additions and alterations described in this sentence are
collectively referred to herein as "Decorative Alterations"). Except in
connection with Decorative Alterations, Tenant shall not make any alterations,
additions or other physical changes in or about the Premises (collectively,
“Alterations”) without Landlord’s prior consent, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, that it shall be deemed
reasonable for Landlord to withhold its consent to any Alterations that contain
a Design Problem. A "Design Problem" is defined as and will be deemed to exist
if any Alterations (i) are structural and adversely affect any Building Systems,
(ii) are visible from outside of the Premises or affect the exterior appearance
of the Building, (iii) affect the certificate of occupancy issued for the
Building or the Premises, and/or (iv) violate any Requirement.
 
 
 
-4-

 
 
 
(b) Plans and Specifications. Prior to making any Alterations (other than
Decorative Alterations), Tenant, at its expense, shall (i) submit to Landlord
for its approval in accordance with Section 5.1(a) above, detailed plans and
specifications (“Plans”) of each proposed Alteration (other than Decorative
Alterations), and with respect to any Alteration affecting any Building System,
evidence that the Alteration has been designed by, or reviewed and approved by,
Landlord’s designated engineer for the affected Building System, (ii) obtain all
permits, approvals and certificates required by any Governmental Authorities,
(iii) furnish to Landlord duplicate original policies or certificates of
worker’s compensation (covering all persons to be employed by Tenant, and
Tenant’s contractors and subcontractors in connection with such Alteration),
commercial general liability (including property damage coverage) and business
auto insurance and Builder’s Risk coverage (as described in Article 11) all in
such form, with such companies, for such periods and in such amounts as Landlord
reasonably requires, naming Landlord, Landlord’s Agent, any Lessor and any
Mortgagee as additional insureds, and (iv) furnish to Landlord reasonably
satisfactory evidence of Tenant’s ability to complete and to fully pay for such
Alterations (other than Decorative Alterations).
 
(c) Governmental Approvals. Tenant, at its expense, shall, as and when required,
promptly obtain certificates of partial and final approval of such Alterations
required by any Governmental Authority and shall furnish Landlord with copies
thereof, together with “as-built” Plans for such Alterations prepared on an
AutoCAD Computer Assisted Drafting and Design System (or such other system or
medium as Landlord may accept), using naming conventions issued by the American
Institute of Architects in June, 1990 (or such other naming conventions as
Landlord may accept) and magnetic computer media of such record drawings and
specifications translated in DFX format or another format acceptable to
Landlord.
 
Section 5.2 Manner and Quality of Alterations. All Alterations shall be
performed (a) in a good and workmanlike manner and free from defects,
(b) substantially in accordance with the Plans, and by contractors designated by
Landlord, (c) in compliance with all Requirements, the terms of this Lease and
all construction procedures and regulations then prescribed by Landlord, and (d)
at Tenant's expense. All materials and equipment shall be of first quality and
at least equal to the applicable standards for the Building then established by
Landlord, and no such materials or equipment (other than Tenant’s Property)
shall be subject to any lien or other encumbrance. Upon completion of any
Alterations hereunder, Tenant shall provide Landlord with copies of all
construction contracts, proof of payment for all labor and materials, and final
unconditional waivers of lien from all contractors, subcontractors, materialmen,
suppliers and others having lien rights with respect to such Alterations, in the
form prescribed by California law. In addition, Tenant shall cause a Notice of
Completion to be recorded in the Office of the Recorder of the county in which
the Real Property is located in accordance with Section 8182 of the Civil Code
of the State of California or any successor statute and shall timely give all
notices required pursuant to Section 8190 of the Civil Code of the State of
California or any successor statute.
 
Section 5.3 Removal of Tenant’s Property. Tenant’s Property shall remain the
property of Tenant and Tenant may remove the same at any time on or before the
Expiration Date. On or before the Expiration Date (provided Landlord notified
Tenant that Landlord may require the removal of any Specialty Alterations in the
Premises at the time Landlord approved or consented to such Specialty
Alterations), Tenant shall, unless otherwise directed by Landlord, at Tenant’s
expense, remove any Specialty Alterations and close up any slab penetrations
caused by Tenant in the Premises. Tenant shall repair and restore, in a good and
workmanlike manner, any damage to the Premises or the Real Property caused by
Tenant’s removal of any Alterations or Tenant’s Property or by the closing of
any slab penetrations, and upon default thereof, Tenant shall reimburse Landlord
for Landlord’s cost of repairing and restoring such damage. Any Specialty
Alterations or Tenant’s Property not so removed shall be deemed abandoned and
Landlord may retain or remove and dispose of same, and repair and restore any
damage caused thereby, at Tenant’s cost and without accountability to Tenant.
All other Alterations shall become Landlord’s property upon termination of this
Lease.
 
Section 5.4 Mechanic’s Liens. Tenant, at its expense, shall discharge any lien
or charge recorded or filed against the Real Property in connection with any
work done or claimed to have been done by or on behalf of, or materials
furnished or claimed to have been furnished to, Tenant, within ten (10) days
after Tenant’s receipt of notice thereof by payment, filing the bond required by
law or otherwise in accordance with applicable Requirements.
 
Section 5.5 Labor Relations. Tenant shall not employ, or permit the employment
of, any contractor, mechanic or laborer, or permit any materials to be delivered
to or used in the Building, if, in Landlord’s reasonable judgment, such
employment, delivery or use will interfere or cause any conflict with other
contractors, mechanics or laborers engaged in the construction, maintenance or
operation of the Building by Landlord, Tenant or others. If such interference or
conflict occurs, upon Landlord’s request, Tenant shall cause all contractors,
mechanics or laborers causing such interference or conflict to leave the
Building as soon as reasonably possible.
 
Section 5.6 Tenant’s Costs. Tenant shall pay to Landlord, upon demand, all
out-of-pocket third costs actually incurred by Landlord in connection with
Alterations, including costs incurred in connection with (a) Landlord’s review
of the Alterations (i.e., cost of architectural and engineer review fees
incurred in connection with the request for approval thereof), except in
connection with Decorative Alterations, and (b) the provision of Building
personnel during the performance of any Alteration, to operate elevators or
otherwise to facilitate the Alterations after Ordinary Business Hours if
requested by Tenant. In addition, if the Alterations exceed $25,000, Tenant
shall pay to Landlord, upon demand, an administrative fee in an amount equal to
five percent (5%) of the total cost of any Alterations other than Decorative
Alterations (which shall be inclusive of any of the foregoing third party
costs), in which event, at Landlord’s request, Tenant shall deliver to Landlord
reasonable supporting documentation evidencing the hard and soft costs incurred
by Tenant in designing and constructing any Alterations.
 
 
 
-5-

 
 
 
Section 5.7 Tenant’s Equipment. Tenant shall provide notice to Landlord prior to
moving any heavy machinery, heavy equipment, freight, bulky matter or fixtures
(collectively, “Equipment”) into or out of the Building and shall pay to
Landlord any reasonable and reasonably necessary out-of-pocket costs actually
incurred by Landlord in connection therewith. If such Equipment requires special
handling, Tenant agrees (a) to employ only persons holding all necessary
licenses to perform such work, (b) all work performed in connection therewith
shall comply with all applicable Requirements and (c) such work shall be done
only during hours reasonably designated by Landlord.
 
Section 5.8 Compliance. The approval of Plans, or consent by Landlord to the
making of any Alterations, does not constitute Landlord’s representation that
such Plans or Alterations comply with any Requirements. Landlord shall not be
liable to Tenant or any other party in connection with Landlord’s approval of
any Plans, or Landlord’s consent to Tenant’s performing any Alterations, and
Tenant's waiver and indemnity set forth in this Lease shall specifically apply
to the Plans or Alterations. If any Alterations made by or on behalf of Tenant
require Landlord to make any alterations or improvements to any part of the Real
Property in order to comply with any Requirements, Tenant shall pay all
reasonable, out-of-pocket costs and expenses incurred by Landlord in connection
with such alterations or improvements.
 
Section 5.9 Floor Load. Tenant shall not place a load upon any floor of the
Premises that exceeds fifty (50) pounds per square foot “live load”. Landlord
reserves the right to reasonably designate the position of all Equipment which
Tenant wishes to place within the Premises, and to place limitations on the
weight thereof.
 
ARTICLE 6
 
REPAIRS
 
Section 6.1 Landlord’s Repair and Maintenance. Landlord shall operate, maintain
and, except as provided in Section 6.2 hereof, make all necessary repairs (both
structural and non-structural) to keep in first-class condition and operating
order (i) the Base Building (defined below) and (ii) the Common Areas. For
purposes of this Lease, the "Base Building" shall include, but not be limited,
to the following: (a) roof structure and membrane; (b) exterior walls and glass;
(c) floor/ceiling slabs and other structural portions of the Building,
including, without limitation, the foundation, curtain wall, exterior glass, and
mullions, columns, beams, shafts (including elevator shafts); and (d) Building
Systems.
 
Section 6.2 Tenant’s Repair and Maintenance. Subject to the terms of Section
6.2, below, Tenant shall promptly, at its expense and in compliance with
Article 5, make all non-structural repairs to the Premises and the fixtures,
equipment and appurtenances therein (including all electrical, plumbing,
heating, ventilation and air conditioning, sprinklers and life safety systems in
and serving the Premises from the point of connection to the Building Systems)
(collectively, “Tenant Fixtures”) as and when needed to preserve the Premises in
good working order and condition, except for reasonable wear and tear and
subject to Landlord's repair and maintenance obligations pursuant to the express
provisions of this Lease (but such obligation shall not extend to the Based
Building, except to the extent otherwise required pursuant to this Section 6.2
or Section 8.1(a) below). All damage to the Building or to any portion thereof,
or to any Tenant Fixtures, requiring structural or non-structural repair caused
by or resulting from any act, omission, neglect or improper conduct of a Tenant
Party or the moving of Tenant’s Property or Equipment into, within or out of the
Premises by a Tenant Party, shall be repaired at Tenant’s expense by (i) Tenant,
if the required repairs are non-structural in nature and do not affect any
Building System, or (ii) Landlord, if the required repairs are structural in
nature, involve replacement of exterior window glass or affect any Building
System. All Tenant repairs shall be of good quality utilizing new construction
materials.
 
Notwithstanding anything set forth in this Section 6.2, above, to the contrary,
Landlord shall cause all electrical, plumbing, heating, ventilation and air
conditioning, sprinklers, life-alarm and life safety systems in and serving the
Premises from the point of connection to the Building Systems which serve the
Premises to be in good working condition and repair upon the delivery of the
Premises to Tenant. The foregoing shall not be deemed to require Landlord to
replace any such systems, as opposed to repair any such systems. If it is
determined during the first twelve (12) months of the Term that any of such
systems were not in good working condition and repair as of the date of
Landlord's delivery of the Premises to Tenant, Landlord shall not be liable to
Tenant for any damages, but, Landlord, at no cost to Tenant, shall perform such
work or take such other action as may be necessary to place the same in good
working condition and repair.
 
 
-6-

 
 
 
Section 6.3 Reserved Rights. Landlord reserves the right to make all changes,
alterations, additions, improvements, repairs or replacements to the Real
Property, including the Building Systems, including changing the arrangement or
location of entrances or passageways, doors and doorways, corridors, elevators,
stairs, toilets or other Common Areas (collectively, “Work of Improvement”), as
Landlord deems necessary or desirable, provided that (a) the level of any
Building service shall not decrease in any material respect from the level
required of Landlord in this Lease as a result thereof (other than temporary
changes in the level of such services during the performance of any such Work of
Improvement), and (b) Tenant is not deprived of access to or use of the Premises
for Permitted Use. Landlord shall use reasonable efforts to minimize
interference with Tenant’s use and occupancy of the Premises during the
performance of such Work of Improvement. Subject to the foregoing, there shall
be no Rent abatement (except as otherwise provided in Section 26.24 below) or
allowance to Tenant for a diminution of rental value, no actual or constructive
eviction of Tenant, in whole or in part, no relief from any of Tenant’s other
obligations under this Lease, and no liability on the part of Landlord by reason
of inconvenience, annoyance or injury to business arising from Landlord, Tenant
or others performing, or failing to perform, any Work of Improvement.
 
ARTICLE 7
 
INCREASES IN TAXES AND OPERATING EXPENSES
 
Section 7.1 Definitions. For the purposes of this Article 7, the following terms
shall have the meanings set forth below:
 
(a) “Assessed Valuation” shall mean the amount for which the Real Property is
assessed by the County Assessor of Los Angeles for the purpose of imposition of
Taxes.
 
(b) “Base Operating Expenses” shall mean the Operating Expenses for the Base
Year.
 
(c) “Base Taxes” shall mean the Taxes payable for the Base Year.
 
(d) “Comparison Year” shall mean each calendar year commencing subsequent to the
Base Year.
 
 
-7-

 
 
 
(e) “Operating Expenses” shall mean the aggregate of all costs and expenses paid
or incurred by or on behalf of Landlord in connection with the ownership,
operation, repair and maintenance of the Real Property, including the rental
value (at customary market rates) of Landlord’s Building office and capital
repairs, replacements, and improvements (collectively "Capital Costs") incurred
after the Base Year only if such Capital Costs either (i) are reasonably
intended to result in a reduction in Operating Expenses (as for example, a
labor-saving improvement), provided the amount included in Operating Expenses in
any Comparison Year shall not exceed an amount equal to the savings reasonably
anticipated to result from the installation and operation of such improvement,
and/or (ii) is made during any Comparison Year in compliance with applicable
Requirements, except for such Capital Costs to remedy a condition existing prior
to the Commencement Date, which a federal, state or municipal governmental
authority, if it had knowledge of such condition prior to the Commencement Date,
would have then required to be remedied pursuant to the then-current applicable
Requirements in their form existing as of the Commencement Date. Such Capital
Costs shall be amortized (with interest at the Base Rate) on a straight-line
basis over its useful life in accordance with sound real estate management and
accounting principles, consistently applied, and the amount included in
Operating Expenses in any Comparison Year shall be equal to the annual amortized
amount. Operating Expenses shall not include any Excluded Expenses. If during
all or part of the Base Year or any Comparison Year, Landlord shall not furnish
any particular item(s) of work or service (which would otherwise constitute an
Operating Expense) to any occupable portions of the Building for any reason,
then, for purposes of computing Operating Expenses for such period, the amount
included in Operating Expenses for such period shall be increased by an amount
equal to the costs and expenses that would have been reasonably incurred by
Landlord during such period if Landlord had furnished such item(s) of work or
service to such portion of the Building. If during all or part of the Base Year
or any Comparison Year, Landlord shall not furnish any particular item(s) of
work or service (which would otherwise constitute an Operating Expense) to any
leasable portions of the Building for any reason, then, for purposes of
computing Operating Expenses for such period, the amount included in Operating
Expenses for such period shall be increased by an amount equal to the costs and
expenses that would have been reasonably incurred by Landlord during such period
if Landlord had furnished such item(s) of work or service to such portion of the
Building. In determining the amount of Operating Expenses for the Base Year or
any Comparison Year, if less than ninety-five percent (95%) of the Building
rentable area is occupied by tenants at any time during any such Base Year or
Comparison Year, Operating Expenses that vary based on occupancy shall be
determined for such Base Year or Comparison Year, using sound real estate
management principles consistently applied, to be an amount equal to the like
expenses which would normally be expected to be incurred had such occupancy been
ninety-five percent (95%) throughout the Base Year or such Comparison Year. To
the extent that any facilities and equipment located in and/or personnel located
at or serving the Real Property also serve any other building in the surrounding
area (including, without limitation, Beverly Hills) which is owned or managed by
an affiliate of Landlord (each, a "Surrounding Building" and collectively, the
"Surrounding Buildings"), and/or to the extent that any service furnished to the
Real Property is provided by facilities and equipment located in and/or
personnel located at or serving a Surrounding Building, the cost of the use,
operation, management, occupancy, maintenance, repair, upgrade and, to the
extent permitted by clauses (i) and (ii) above (if applicable), replacement of
such facilities and equipment and the compensation of such personnel, shall be
deemed an Operating Expense of the Real Property, if and to the same extent that
such cost would have constituted an Operating Expense had such facilities,
equipment and personnel either served only the Real Property or been located in
or at the Real Property, as applicable (i.e., Landlord shall not have the right
to pass through any Excluded Expenses to Tenant pursuant to the terms of this
last paragraph of Section 7.1(e)); provided, however, to the extent that any
service or goods are furnished or supplied to both the Real Property and one or
more Surrounding Buildings pursuant to the same agreement or by the same
facilities, equipment and/or personnel, Operating Expenses for purposes of this
Lease shall be limited to that portion of the Operating Expenses which is
properly allocable, in Landlord's reasonable judgment, to the Real Property.
 
(f) “Statement” shall mean a statement containing a comparison of (i) Base Taxes
and the Taxes for any Comparison Year, or (ii) Base Operating Expenses and the
Operating Expenses for any Comparison Year.
 
 
-8-

 
 
 
(g) “Taxes” shall mean (i) all real estate taxes, assessments, sewer and water
rents, rates and charges and other governmental levies, impositions or charges,
whether general, special, ordinary, extraordinary, foreseen or unforeseen
(including transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of
rent), which may be assessed, levied or imposed upon all or any part of the Real
Property, and (ii) all expenses (including reasonable attorneys’ fees and
disbursements and experts’ and other witnesses’ fees) incurred in contesting any
of the foregoing or the Assessed Valuation of the Real Property (but such
expenses will not be included in Base Taxes if incurred during the Base Year).
Taxes shall not include (x) interest or penalties incurred by Landlord as a
result of Landlord’s late payment of Taxes, or (y) franchise, transfer, gift,
inheritance, estate or net income taxes imposed upon Landlord. If Landlord
elects to pay any assessment in annual installments, then (i) such assessment
shall be deemed to have been so divided and to be payable in the maximum number
of installments permitted by law, and (ii) there shall be deemed included in
Taxes for each Comparison Year the installments of such assessment becoming
payable during such Comparison Year, together with interest payable during such
Comparison Year on such installments and on all installments thereafter becoming
due as provided by law, all as if such assessment had been so divided. If at any
time the methods of taxation prevailing on the Effective Date are altered so
that in lieu of or as an addition to the whole or any part of Taxes, there shall
be assessed, levied or imposed (1) a tax, assessment, levy, imposition or charge
based on the income or rents received from the Real Property whether or not
wholly or partially as a capital levy or otherwise, (2) a tax, assessment, levy,
imposition or charge measured by or based in whole or in part upon all or any
part of the Real Property and imposed upon Landlord, (3) a license fee measured
by the rents, or (4) any other tax, assessment, levy, imposition, charge or
license fee however described or imposed, including business improvement
district impositions, then all such taxes, assessments, levies, impositions,
charges or license fees or the part thereof so measured or based shall be deemed
to be Taxes.
 
Section 7.2 Tenant’s Tax Payment.
 
(a) If the Taxes payable for any Comparison Year exceed the Base Taxes, Tenant
shall pay to Landlord Tenant’s Proportionate Share of such excess (“Tenant’s Tax
Payment”). For each Comparison Year, Landlord shall furnish to Tenant a
statement setting forth Landlord’s reasonable estimate of Tenant’s Tax Payment
for such Comparison Year (the “Tax Estimate”). Tenant shall pay to Landlord on
the first (1st) day of each month during such Comparison Year an amount equal to
one-twelfth (1/12) of the Tax Estimate for such Comparison Year. If Landlord
furnishes a Tax Estimate for a Comparison Year subsequent to the commencement
thereof, then (i) until the first (1st) day of the month following the month in
which the Tax Estimate is furnished to Tenant, Tenant shall pay to Landlord on
the first (1st) day of each month an amount equal to the monthly sum payable by
Tenant to Landlord under this Section 7.2 during the last month of the preceding
Comparison Year, (ii) promptly after the Tax Estimate is furnished to Tenant or
together therewith, Landlord shall give notice to Tenant stating whether the
installments of Tenant’s Tax Estimate previously made for such Comparison Year
were greater or less than the installments of Tenant’s Tax Estimate to be made
for such Comparison Year in accordance with the Tax Estimate, and (x) if there
shall be a deficiency, Tenant shall pay the amount thereof within thirty
(30) days after demand therefor, or (y) if there shall have been an overpayment,
Landlord shall credit the amount thereof against subsequent payments of Rent due
hereunder, and (iii) on the first (1st) day of the month which is thirty (30)
days following the month in which the Tax Estimate is furnished to Tenant, and
on the first (1st) day of each month thereafter throughout the remainder of such
Comparison Year, Tenant shall pay to Landlord an amount equal to one-twelfth
(1/12) of the Tax Estimate. Landlord shall have the right, upon not less than 30
days prior written notice to Tenant, to reasonably adjust the Tax Estimate from
time to time during any Comparison Year.
 
(b) As soon as reasonably practicable after Landlord has determined the Taxes
for a Comparison Year, Landlord shall furnish to Tenant a Statement for such
Comparison Year. If the Statement shows that the sums paid by Tenant under
Section 7.2(a) exceeded the actual amount of Tenant’s Tax Payment for such
Comparison Year, Landlord shall credit the amount of such excess against
subsequent payments of Rent due hereunder, or if no further payments of Rent are
due hereunder, Landlord shall refund such amounts directly to Tenant. If the
Statement for such Comparison Year shows that the sums so paid by Tenant were
less than Tenant’s Tax Payment for such Comparison Year, Tenant shall pay the
amount of such deficiency within ten (10) Business Days after delivery of the
Statement to Tenant.
 
 
-9-

 
 
 
(c) Only Landlord may institute proceedings to reduce the Assessed Valuation of
the Real Property and the filings of any such proceeding by Tenant without
Landlord’s consent shall constitute an Event of Default. Landlord shall not be
obligated to file any application or institute any proceeding seeking a
reduction in Taxes or the Assessed Valuation. Notwithstanding anything to the
contrary set forth in this Lease, the amount of Base Taxes and Taxes in any
Comparison Year shall be calculated without taking into account any decreases in
real estate taxes obtained in connection with Proposition 8, and, therefore, the
Base Taxes and/or Taxes in any Comparison Year may be greater than those
actually incurred by Landlord, but shall, nonetheless, be the Taxes due under
this Lease; provided that (i) any reasonable costs and expenses incurred by
Landlord in securing any Proposition 8 reduction shall not be deducted from
Taxes nor included in Tenant's Tax Payment for purposes of this Lease, and (ii)
tax refunds under Proposition 8 shall not be deducted from Taxes nor refunded to
Tenant, but rather shall be the sole property of Landlord. Landlord and Tenant
acknowledge this Section 7.2(c) is not intended to in any way affect the
inclusion in Taxes of the statutory two percent (2.0%) annual increase in Taxes
(as such statutory increase may be modified by subsequent legislation).
 
(d) Tenant shall be responsible for any applicable occupancy or rent tax now in
effect or hereafter enacted and, if such tax is payable by Landlord, Tenant
shall pay such amounts to Landlord, within thirty (30) days of Landlord’s demand
therefor.
 
(e) Tenant shall be obligated to make Tenant’s Tax Payment regardless of whether
Tenant may be exempt from the payment of any Taxes as the result of any
reduction, abatement or exemption from Taxes granted or agreed to by any
Governmental Authority, or by reason of Tenant’s diplomatic or other tax-exempt
status.
 
Section 7.3 Tenant’s Operating Payment.
 
(a) If the Operating Expenses payable for any Comparison Year exceed the Base
Operating Expenses, Tenant shall pay to Landlord Tenant’s Proportionate Share of
such excess (“Tenant’s Operating Payment”). For each Comparison Year, Landlord
shall furnish to Tenant a statement setting forth Landlord’s reasonable estimate
of Tenant’s Operating Payment for such Comparison Year (the “Expense Estimate”).
Tenant shall pay to Landlord on the first (1st) day of each month during such
Comparison Year an amount equal to one-twelfth (1/12) of the Expense Estimate.
If Landlord furnishes an Expense Estimate for a Comparison Year subsequent to
the commencement thereof, then (i) until the first (1st) day of the month
following the month in which the Expense Estimate is furnished to Tenant, Tenant
shall pay to Landlord on the first (1st) day of each month an amount equal to
the monthly sum payable by Tenant to Landlord under this Section 7.3 during the
last month of the preceding Comparison Year, (ii) promptly after the Expense
Estimate is furnished to Tenant or together therewith, Landlord shall give
notice to Tenant stating whether the installments of Tenant’s Operating Payment
previously made for such Comparison Year were greater or less than the
installments of Tenant’s Operating Payment to be made for such Comparison Year
in accordance with the Expense Estimate, and (x) if there shall be a deficiency,
Tenant shall pay the amount thereof within ten (10) Business Days after demand
therefor, or (y) if there shall have been an overpayment, Landlord shall credit
the amount thereof against subsequent payments of Rent due hereunder, and
(iii) on the first (1st) day of the month following the month in which the
Expense Estimate is furnished to Tenant, and on the first (1st) day of each
month thereafter throughout the remainder of such Comparison Year, Tenant shall
pay to Landlord an amount equal to one-twelfth (1/12) of the Expense Estimate.
Landlord shall have the right, upon not less than thirty (30) days prior written
notice to Tenant, to reasonably adjust the Expense Estimate from time to time
during any Comparison Year.
 
(b) On or before May 1st of each Comparison Year, Landlord shall furnish to
Tenant a Statement for the immediately preceding Comparison Year. If the
Statement shows that the sums paid by Tenant under Section 7.3(a) exceeded the
actual amount of Tenant’s Operating Payment for such Comparison Year, Landlord
shall credit the amount of such excess against subsequent payments of Rent due
hereunder, or if no further payments of Rent are due hereunder, Landlord shall
refund such amounts directly to Tenant. If the Statement shows that the sums so
paid by Tenant were less than Tenant’s Operating Payment for such Comparison
Year, Tenant shall pay the amount of such deficiency within ten (10) Business
Days after delivery of the Statement to Tenant.
 
 
 
-10-

 
 
 
Section 7.4 Non-Waiver; Disputes.
 
(a) Landlord’s failure to render any Statement on a timely basis with respect to
any Comparison Year shall not prejudice Landlord’s right to thereafter render a
Statement with respect to such Comparison Year or any subsequent Comparison
Year, nor shall the rendering of a Statement prejudice Landlord’s right to
thereafter render a corrected Statement for that Comparison Year.
Notwithstanding the foregoing, Tenant shall not be responsible for Taxes or
Operating Expenses attributable to any Comparison Year which are first billed to
Tenant more than two (2) calendar years after the expiration of the applicable
Comparison Year, provided that in any event Tenant shall be responsible for
Taxes and Operating Expenses levied by any governmental authority or by any
public utility companies at any time following the expiration of the Term which
are attributable to any Comparison Year (provided that Landlord delivers to
Tenant any such bill for such amounts within two (2) calendar years following
Landlord's receipt of the bill therefor).
 
(b) Within one hundred eighty (180) days after receipt of a Statement by Tenant,
Tenant or an agent of Tenant may, after reasonable notice to Landlord, inspect
Landlord's records at Landlord's offices in Los Angeles. Each Statement sent to
Tenant shall be conclusively binding upon Tenant unless Tenant (i) pays to
Landlord when due the amount set forth in such Statement, without prejudice to
Tenant’s right to dispute such Statement, and (ii) within one hundred eighty
(180) days after such Statement is sent, sends a notice to Landlord objecting to
such Statement and specifying the reasons therefor. Tenant agrees that Tenant
will not employ, in connection with any dispute under this Lease, any person or
entity who is to be compensated in whole or in part, on a contingency fee basis.
If the parties are unable to resolve any dispute as to the correctness of such
Statement within thirty (30) days following such notice of objection, either
party may refer the issues raised to a nationally recognized public accounting
firm selected by Landlord and reasonably acceptable to Tenant, and the decision
of such accountants shall be conclusively binding upon Landlord and Tenant. In
connection therewith, Tenant and such accountants shall execute and deliver to
Landlord a confidentiality agreement, in form and substance reasonably
satisfactory to Landlord, whereby such parties agree not to disclose to any
third party any of the information obtained in connection with such review.
Tenant shall pay the fees and expenses relating to such procedure, unless such
accountants determine that Landlord overstated Operating Expenses by more than
five percent (5%) for such Comparison Year, in which case Landlord shall pay
such fees and expenses. Except as provided in this Section 7.4, Tenant shall
have no right whatsoever to dispute, by judicial proceeding or otherwise, the
accuracy of any Statement.
 
Section 7.5 Proration. If the Commencement Date is not January 1, and provided
that the Commencement Date does not occur in the Base Year, Tenant's Tax Payment
and Tenant's Operating Payment for the Comparison Year in which the Commencement
Date occurs shall be apportioned on the basis of the number of days in the year
from the Commencement Date to the following December 31. If the Expiration Date
occurs on a date other than December 31st, Tenant's Tax Payment and Tenant's
Operating Payment for the Comparison Year in which such Expiration Date occurs
shall be apportioned on the basis of the number of days in the period from
January 1st to the Expiration Date. Upon the expiration or earlier termination
of this Lease, any Additional Rent under this Article 7 shall be adjusted or
paid within thirty (30) days after submission of the Statement for the last
Comparison Year.
 
Section 7.6 No Reduction in Rent. In no event shall any decrease in Operating
Expenses or Taxes in any Comparison Year below the Base Operating Expenses or
Base Taxes, as the case may be, result in a reduction in the Fixed Rent or any
other component of Additional Rent payable hereunder.
 
Section 7.7 Allocation of Operating Expenses and Taxes. Landlord shall have the
right, from time to time, to equitably allocate some or all of the Operating
Expenses and/or Taxes for the Real Property among different portions or
occupants of the Real Property and/or the Building (the “Cost Pools”), in
Landlord’s discretion. Such Cost Pools may include, but shall not be limited to,
the office space tenants of the Real Property and/or the Building, and the
retail space tenants of the Real Property and/or the Building. The Operating
Expenses and/or Taxes allocable to each such Cost Pool shall be allocated to
such Cost Pool and charged to the tenants within such Cost Pool in an equitable
manner.
 
 
 
-11-

 
 
 
Section 7.8 Intentionally Deleted.
 
Section 7.9 Tenant's Payment of Certain Real Estate Taxes. Notwithstanding any
provision to the contrary contained in this Article 7, in the event that, at any
time during the initial Term, any sale, transfer or change in ownership of the
Building or Real Property or any part thereof occurs, or any change in equity
participation, or if capital improvements are made (each, a "Reassessment
Event"), and as a result thereof, the Building or Real Property is reassessed
(the "Reassessment") for real estate tax purposes by the appropriate
governmental authority pursuant to the terms of Proposition 13, then the terms
of this Section 7.9 shall apply.
 
(a) The Tax Increase. For purposes of this Section 7.9, the term "Tax Increase"
shall mean that portion of the real estate taxes, as calculated immediately
following the Reassessment, which is attributable solely to the Reassessment.
Accordingly, the term Tax Increase shall not include any portion of real estate
taxes, as calculated immediately following the Reassessment, which (i) is
attributable to the assessment of the value of the Building, the Base Building
or the tenant improvements located in the Building immediately prior to the
Reassessment, or (ii) is attributable to assessments which were pending
immediately prior to the Reassessment, which assessments were conducted during,
and included in, such Reassessment, or which assessments were otherwise rendered
unnecessary following the Reassessment, or (iii) is attributable to the annual
inflationary increase of real estate taxes (as such increases are determined by
statute from time to time) or (iv) is attributable to any real estate taxes
incurred during the Base Year (with such real estate taxes incurred during the
Base Year calculated without regard to any Proposition 8 reduction in Taxes for
the Base Year) or assessed prior to the Reassessment.
 
(b) Protection. During the initial Term only, Tenant shall not be obligated to
pay any portion of the Tax Increase attributable to any Reassessment Event.
 
(c) Landlord's Right to Purchase the Proposition 13 Protection Amount
Attributable to the Reassessment. The amount of real estate taxes which Tenant
is not obligated to pay or will not be obligated to pay during the initial Term
in connection with the Reassessment pursuant to the terms of this Section 7.9,
shall be sometimes referred to hereafter as the "Proposition 13 Protection
Amount." If, in connection with a pending or anticipated Reassessment Event, the
occurrence of the Reassessment is reasonably foreseeable by Landlord and the
Proposition 13 Protection Amount attributable to such Reassessment can be
reasonably quantified or estimated for each applicable Lease Year commencing
with the Lease Year in which the Reassessment will occur, the terms of this
Section 7.9(c) shall apply to such Reassessment. Upon notice to Tenant, Landlord
shall have the right to purchase the Proposition 13 Protection Amount relating
to the Reassessment within a reasonable period of time prior to the pending or
anticipated Reassessment Event by Landlord, by paying to Tenant an amount equal
to the Proposition 13 Purchase Price (defined below). As used herein,
"Proposition 13 Purchase Price" shall mean the present value of the Proposition
13 Protection Amount remaining during the applicable portion of the initial
Term, as of the date of payment of the Proposition 13 Purchase Price by
Landlord. Such present value shall be calculated (i) by using the portion of the
Proposition 13 Protection Amount attributable to each such applicable remaining
Lease Year (as though the portion of such Proposition 13 Protection Amount
benefited Tenant at the end of each such Lease Year), as the amounts to be
discounted, and (ii) by using discount rates for each amount to be discounted
equal to six percent (6%) per annum. Upon such payment of the Proposition 13
Purchase Price, the provisions of Section 7.9(b) above shall not apply to the
Tax Increase. Since Landlord is estimating the Proposition 13 Purchase Price
because the Reassessment has not yet occurred, then when such Reassessment
occurs, if Landlord has underestimated the Proposition 13 Purchase Price, then
upon notice by Landlord to Tenant, Tenant's rent next due shall be credited with
the amount of such underestimation, and if Landlord overestimates the
Proposition 13 Purchase Price, then upon notice by Landlord to Tenant, rent next
due shall be increased by the amount of the overestimation.
 
 
-12-

 
 
 
ARTICLE 8
 
REQUIREMENTS OF LAW
 
Section 8.1 Compliance with Requirements.
 
(a) Tenant’s Compliance. Except to the extent otherwise specifically provided in
this Lease, from and after the Commencement Date, Tenant, at its expense, shall
comply with all Requirements applicable to the Premises and/or Tenant's use or
occupancy thereof; provided, however, that Tenant shall not be obligated to
comply with any Requirements related to or otherwise requiring any alterations
to the Base Building or Common Areas unless the application of such Requirements
arises from (i) the specific manner and/or nature of Tenant’s use or occupancy
of the Premises, as distinct from general office use, (ii) Alterations made by
Tenant, or (iii) a breach by Tenant of any provisions of this Lease. Any repairs
or alterations which are Tenant's responsibility hereunder and are required for
compliance with applicable Requirements shall be made at Tenant’s expense (1) by
Tenant in compliance with Article 5 if such repairs or alterations are
non-structural and do not affect any Building System, and to the extent such
repairs or alterations do not affect areas outside the Premises, or (2) by
Landlord if such repairs or alterations are structural or affect any Building
System, or to the extent such repairs or alterations affect areas outside the
Premises. If Tenant obtains knowledge of any failure to comply with any
Requirements applicable to the Premises, Tenant shall give Landlord prompt
notice thereof.
 
(b) Hazardous Materials. Tenant shall not cause or permit (i) any Hazardous
Materials to be brought into the Real Property, (ii) the storage or use of
Hazardous Materials in or about the Building or Premises (subject to the second
sentence of this Section 8.1(b)), or (iii) the escape, disposal or release of
any Hazardous Materials within or in the vicinity of the Real Property. Nothing
herein shall be deemed to prevent Tenant’s use of any Hazardous Materials
customarily used in the ordinary course of office work, provided such use is in
accordance with all Requirements. Tenant shall be responsible, at its expense,
for all matters directly or indirectly based on, or arising or resulting from
the presence of Hazardous Materials in the Real Property which is caused or
permitted by a Tenant Party. Tenant shall provide to Landlord copies of all
communications received by Tenant with respect to any Requirements relating to
Hazardous Materials, and/or any claims made in connection therewith. Landlord or
its agents may perform environmental inspections of the Premises upon at least
twenty-four (24) hours prior notice to Tenant.
 
(c) Landlord’s Compliance. Landlord shall comply with (or cause to be complied
with) all Requirements applicable to the Base Building and the Common Areas
which are not the obligation of Tenant, to the extent that non-compliance would
(i) prohibit Tenant from obtaining or maintaining a certificate of occupancy for
the Premises, (ii)  unreasonably and materially affect the safety of Tenant's
employees or create a significant health hazard for Tenant's employees, or (iii)
materially impair Tenant’s use and occupancy of the Premises for the Permitted
Uses. All costs incurred by Landlord in connection with this Section 8.1(c)
shall be included in Operating Expenses to the extent permitted under
Section 7.1 of this Lease.
 
(d) Landlord’s Insurance. Tenant shall not cause or permit any action or
condition that would (i) invalidate or conflict with Landlord’s insurance
policies or be inconsistent with the recommendations of any of the issuers of
such policies, (ii) violate applicable rules, regulations and guidelines of the
Fire Department, or any other authority having jurisdiction over the Real
Property, (iii) cause an increase in the premiums of insurance for the Real
Property over that payable with respect to Comparable Buildings, unless Tenant
pays to Landlord the amount of such increase, or (iv) result in Landlord’s
insurance companies’ refusing to insure the Real Property or any property
therein in amounts and against risks as reasonably determined by Landlord. If
insurance premiums increase as a result of Tenant’s failure to comply with the
provisions of this Section 8.1, Tenant shall promptly cure such failure and
shall reimburse Landlord for the increased insurance premiums paid by Landlord
as a result of such failure by Tenant.
 
 
-13-

 
 
 
Section 8.2 Fire and Life Safety. Subject to the terms of Section 6.2, above,
and Landlord's obligations under the Work Letter, Tenant shall maintain in good
order and repair the sprinkler, fire-alarm and life-safety system in the
Premises in accordance with this Lease including, without limitation, the
provisions of Section 6.2 respecting any repairs affecting any Building System,
the Rules and Regulations and all Requirements. If the Fire Insurance Rating
Organization or any Governmental Authority or any of Landlord’s insurers
requires or recommends any modifications and/or alterations be made or any
additional equipment be supplied in connection with the sprinkler system or fire
alarm and life-safety system serving the Building by reason of Tenant’s
business, any Alterations performed by Tenant or the location of the partitions,
Tenant’s Property, or other contents of the Premises, Landlord (to the extent
outside of the Premises) or Tenant (to the extent within the Premises) shall
make such modifications and/or alterations, and supply such additional
equipment, in either case at Tenant’s expense.
 
Section 8.3 Required Disclosures Related to Accessibility Standards. For
purposes of Section 1938(a) of the California Civil Code, Landlord hereby
discloses to Tenant, and Tenant hereby acknowledges, that the Premises have not
undergone inspection by a person certified as a Certified Access Specialist
(CASp). In addition, the following notice is hereby provided pursuant to Section
1938(e) of the California Civil Code: "A Certified Access Specialist (CASp) can
inspect the subject premises and determine whether the subject premises comply
with all of the applicable construction-related accessibility standards under
state law. Although state law does not require a CASp inspection of the subject
premises, the commercial property owner or lessor may not prohibit the lessee or
tenant from obtaining a CASp inspection of the subject premises for the
occupancy or potential occupancy of the lessee or tenant, if requested by the
lessee or tenant. The parties shall mutually agree on the arrangements for the
time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the premises." In
furtherance of and in connection with such notice: (i) Tenant, having read such
notice and understanding Tenant's right to request and obtain a CASp inspection
and with advice of counsel, hereby elects not to obtain such CASp inspection and
forever waives its rights to obtain a CASp inspection with respect to the
Premises, the Building and/or the Real Property to the extent permitted by
applicable Requirements now or hereafter in effect; and (ii) if the waiver set
forth in clause (i) hereinabove is not enforceable pursuant to applicable
Requirements now or hereafter in effect, then Landlord and Tenant hereby agree
as follows (which constitute the mutual agreement of the parties as to the
matters described in the last sentence of the foregoing notice): (A) Tenant
shall have the one-time right to request for and obtain a CASp inspection, which
request must be made, if at all, in a written notice delivered by Tenant to
Landlord within thirty (30) days after the Commencement Date; (B) any CASp
inspection timely requested by Tenant shall be conducted (1) between the hours
of 9:00 a.m. and 5:00 p.m. on any Business Day, (2) only after ten (10) days'
prior written notice to Landlord of the date of such CASp inspection, (3) in a
professional manner by a CASp designated by Landlord and without any testing
that would damage the Premises, the Building or the Real Property in any way,
(4) in accordance with all of the provisions of this Lease applicable to Tenant
contracts for construction, and (5) at Tenant's sole cost and expense,
including, without limitation, Tenant's payment of the fee for such CASp
inspection, the fee for any reports and/or certificates prepared by the CASp in
connection with such CASp inspection (collectively, the "CASp Reports") and all
other costs and expenses in connection therewith; (C) Landlord shall be an
express third party beneficiary of Tenant's contract with the CASp, and any CASp
Reports shall be addressed to both Landlord and Tenant; (D) Tenant shall deliver
a copy of any CASp Reports to Landlord within two (2) Business Days after
Tenant's receipt thereof; (E) any information generated by the CASp inspection
and/or contained in the CASp Reports shall not be disclosed by Tenant to anyone
other than (I) contractors, subcontractors and/or consultants of Tenant, in each
instance who have a need to know such information and who agree in writing not
to further disclose such information, or (II) any governmental entity, agency or
other person, in each instance to whom disclosure is required by applicable
Requirements or by regulatory or judicial process; (F) Tenant, at its sole cost
and expense, shall be responsible for making any improvements, alterations,
modifications and/or repairs to or within the Premises to correct violations of
construction-related accessibility standards, including, without limitation, any
violations disclosed by such CASp inspection; and (G) if such CASp inspection
identifies any improvements, alterations, modifications and/or repairs necessary
to correct violations of construction-related accessibility standards relating
to those items of the Building and/or the Real Property located outside the
Premises, then Tenant shall be responsible for performing any such improvements,
alterations, modifications and/or repairs as and to the extent required by
applicable Requirements to the extent provided Section 8.1(a) of this Lease and
Landlord shall be responsible for performing any such improvements, alterations,
modifications and/or repairs as and to the extent required by applicable
Requirements to the extent provided in Section 8.1(c) of this Lease.
 
 
 
-14-

 
 
 
ARTICLE 9
 
SUBORDINATION
 
Section 9.1 Subordination and Attornment.
 
(a) This Lease is subject and subordinate to all Mortgages and Superior Leases,
and, at the request of any Mortgagee or Lessor, Tenant shall attorn to such
Mortgagee or Lessor, its successors in interest or any purchaser in a
foreclosure sale.
 
(b) If a Lessor or Mortgagee or any other person or entity shall succeed to the
rights of Landlord under this Lease, whether through possession or foreclosure
action or the delivery of a new lease or deed, then at the request of the
successor landlord and upon such successor landlord’s written agreement to
accept Tenant’s attornment and to recognize Tenant’s interest under this Lease,
Tenant shall be deemed to have attorned to and recognized such successor
landlord as Landlord under this Lease. The provisions of this Section 9.1 are
self-operative and require no further instruments to give effect hereto;
provided, however, that Tenant shall promptly execute and deliver any instrument
that such successor landlord may reasonably request (i) evidencing such
attornment, (ii) setting forth the terms and conditions of Tenant’s tenancy, and
(iii) containing such other terms and conditions as may be required by such
Mortgagee or Lessor, provided such terms and conditions do not increase the
Rent, materially increase Tenant’s other obligations or materially and adversely
affect Tenant’s rights under this Lease. Except as otherwise provided in any
such instrument requested by such successor landlord or in any Superior Lease or
Mortgage, upon such attornment, this Lease shall continue in full force and
effect as a direct lease between such successor landlord and Tenant upon all of
the terms, conditions and covenants set forth in this Lease except that such
successor landlord shall not be
 
(i) liable for any act or omission of Landlord (except to the extent such act or
omission continues beyond the date when such successor landlord succeeds to
Landlord’s interest and Tenant gives notice of such act or omission);
 
(ii) subject to any defense, claim, counterclaim, set-off or offset which Tenant
may have against Landlord;
 
(iii) bound by any prepayment of more than one month’s Rent to any prior
landlord;
 
(iv) bound by any obligation to make any payment to Tenant which was required to
be made prior to the time such successor landlord succeeded to Landlord’s
interest;
 
(v) bound by any obligation to perform any work or to make improvements to the
Premises except for (x) repairs and maintenance required to be made by Landlord
under this Lease, and (y) repairs to the Premises as a result of damage by fire
or other casualty or a partial condemnation pursuant to the provisions of this
Lease, but only to the extent that such repairs can reasonably be made from the
net proceeds of any insurance or condemnation awards, respectively, actually
made available to such successor landlord;
 
(vi) bound by any modification, amendment or renewal of this Lease made without
successor landlord’s consent to the extent such consent was required;
 
(vii) liable for the repayment of any security deposit or surrender of any
letter of credit, unless and until such security deposit actually is paid or
such letter of credit is actually delivered to such successor landlord; or
 
(viii) liable for the payment of any unfunded tenant improvement allowance,
refurbishment allowance or similar obligation.
 
(c) Tenant shall from time to time within ten (10) days of request from Landlord
execute and deliver any documents or instruments that may be reasonably required
by any Mortgagee or Lessor to confirm any subordination.
 
 
 
-15-

 
 
 
Section 9.2 Mortgage or Superior Lease Defaults. Any Mortgagee may elect that
this Lease shall have priority over the Mortgage and, upon notification to
Tenant by such Mortgagee, this Lease shall be deemed to have priority over such
Mortgage, regardless of the date of this Lease. In connection with any financing
of the Real Property, Tenant shall consent to any reasonable modifications of
this Lease requested by any lending institution, provided such modifications do
not increase the Rent, materially increase the other obligations, or materially
and adversely affect the rights, of Tenant under this Lease.
 
Section 9.3 Tenant’s Termination Right. As long as any Superior Lease or
Mortgage exists, and except as otherwise provided in any such Superior Lease or
Mortgage, Tenant shall not seek to terminate this Lease by reason of any act or
omission of Landlord until (a) Tenant shall have given notice of such act or
omission to all Lessors and/or Mortgagees, and (b) a reasonable period of time
shall have elapsed following the giving of notice of such default and the
expiration of any applicable notice or grace periods (unless such act or
omission is not capable of being remedied within a reasonable period of time),
during which period such Lessors and/or Mortgagees shall have the right, but not
the obligation, to remedy such act or omission and thereafter diligently proceed
to so remedy such act or omission. Except as otherwise provided in any such
Superior Lease or Mortgage, if any Lessor or Mortgagee elects to remedy such act
or omission of Landlord, Tenant shall not seek to terminate this Lease so long
as such Lessor or Mortgagee is proceeding with reasonable diligence to effect
such remedy.
 
Section 9.4 Provisions. The provisions of this Article 9 shall (a) inure to the
benefit of Landlord, any future owner of the Building or the Real Property, any
Lessor or Mortgagee and any sublessor thereof and (b) apply notwithstanding
that, as a matter of law, this Lease may terminate upon the termination of any
such Superior Lease or Mortgage.
 
Section 9.5 Future Condominium Declaration. This Lease and Tenant’s rights
hereunder are and will be subject and subordinate to any condominium
declaration, by-laws and other instruments (collectively, the “Declaration”)
which may be recorded regardless of the reason therefor, in order to permit a
condominium form of ownership of the Building pursuant to the California
Subdivision Map Act or any successor Requirement, provided that the Declaration
does not by its terms increase the Rent, materially increase Tenant’s non-Rent
obligations or materially and adversely affect Tenant’s rights under this Lease.
At Landlord’s request, and subject to the foregoing proviso, Tenant will execute
and deliver to Landlord an amendment of this Lease confirming such subordination
and modifying this Lease to conform to such condominium regime.
 
ARTICLE 10
 
SERVICES
 
Section 10.1 Electricity. Subject to any Requirements or any public utility
rules or regulations governing energy consumption, Landlord shall furnish
electricity to the Premises for Tenant’s use for the Permitted Use in accordance
with the Design Standards. If Landlord reasonably determines by the use of an
electrical consumption survey or by other reasonable means that Tenant is using
electric current (including overhead fluorescent fixtures) in excess of four (4)
watts demand load per usable square foot of the Premises per hour during
Ordinary Business Hours (“Excess Electrical Usage”), then Landlord shall have
the right to charge Tenant an amount equal to Landlord’s reasonable estimate of
Tenant’s Excess Electrical Usage, and shall have the further right to install an
electric current meter, sub-meter or check meter in the Premises (a “Meter”) to
measure the amount of electric current consumed in the Premises. The cost of
such Meter, special conduits, wiring and panels needed in connection therewith
and the installation, maintenance and repair thereof shall be paid by Tenant.
Tenant shall pay to Landlord, from time to time, but no more frequently than
monthly, for its Excess Electrical Usage at the Premises, plus Landlord’s charge
equal to fifteen percent (15%) of Tenant’s Excess Electrical Usage for
Landlord’s costs of maintaining, repairing and reading such Meter. The rate to
be paid by Tenant for submetered electricity shall include any taxes or other
charges in connection therewith.
 
Section 10.2 Excess Electricity. Tenant shall at all times comply with the rules
and regulations of the utility company supplying electricity to the Building.
Tenant shall not use any electrical equipment which, in Landlord’s reasonable
judgment, would exceed the capacity of the electrical equipment serving the
Premises. If Landlord determines that Tenant’s electrical requirements
necessitate installation of any additional risers, feeders or other electrical
distribution equipment (collectively, “Electrical Equipment”), or if Tenant
provides Landlord with evidence reasonably satisfactory to Landlord of Tenant’s
need for excess electricity and requests that additional Electrical Equipment be
installed, Landlord shall, at Tenant’s expense, install such additional
Electrical Equipment, provided that Landlord, in its sole judgment, determines
that (a) such installation is practicable and necessary, (b) such additional
Electrical Equipment is permissible under applicable Requirements, and (c) the
installation of such Electrical Equipment will not cause permanent damage to the
Building or the Premises, cause or create a hazardous condition, entail
excessive or unreasonable alterations, interfere with or limit electrical usage
by other tenants or occupants of the Building or exceed the limits of the
switchgear or other facilities serving the Building, or require power in excess
of that available from the utility company serving the Building. Any costs
incurred by Landlord in connection therewith shall be paid by Tenant within ten
(10) days after the rendition of a bill therefor.
 
 
 
-16-

 
 
 
Section 10.3 Elevators. Landlord shall provide passenger elevator service to the
Premises twenty-four (24) hours per day, seven (7) days per week; provided,
however, Landlord may limit passenger elevator service to one (1) passenger
elevator during times other than Ordinary Business Hours. Landlord shall provide
at least one freight elevator serving the Premises, available upon Tenant’s
prior request, on a non-exclusive “first come, first serve” basis with other
Building tenants, on all Business Days from 7:00 a.m. to 6:00 p.m., which hours
of operation are subject to change.
 
Section 10.4 Heating, Ventilation and Air Conditioning. Landlord shall furnish
to the Premises heating, ventilation and air-conditioning (“HVAC”) in accordance
with the Design Standards set forth in Exhibit D during Ordinary Business Hours,
provided that to the extent Tenant desires that Landlord furnish the Premises
with HVAC during the Ordinary Business Hours on Saturdays, then Tenant shall
notify Landlord using the same method as designated by Landlord for the
providing of HVAC during Overtime Periods (provided that Landlord’s providing of
HVAC during the Ordinary Business Hours on Saturday shall not be an Overtime
Period and Tenant shall not be separately charged for such HVAC usage). Landlord
shall have access to all air-cooling, fan, ventilating and machine rooms and
electrical closets and all other mechanical installations of Landlord
(collectively, “Mechanical Installations”), and Tenant shall not construct
partitions or other obstructions which may interfere with Landlord’s access
thereto or the moving of Landlord’s equipment to and from the Mechanical
Installations. No Tenant Party shall at any time enter the Mechanical
Installations or tamper with, adjust, or otherwise affect such Mechanical
Installations. Landlord shall not be responsible if the HVAC System fails to
provide cooled or heated air, as the case may be, to the Premises in accordance
with the Design Standards by reason of (i) any equipment installed by, for or on
behalf of Tenant, which has an electrical load in excess of the average
electrical load and human occupancy factors for the HVAC System as designed, or
(ii) any rearrangement of partitioning or other Alterations made or performed
by, for or on behalf of Tenant. Tenant agrees that, notwithstanding the proper
operation of the HVAC System, Tenant's failure to keep operable windows in the
Premises closed, and depending on the position of the sun during daylight hours,
to lower the blinds, may affect the HVAC System's ability to meet the Design
Standards. Tenant shall cooperate with Landlord and shall abide by the rules and
regulations which Landlord may reasonably prescribe for the proper functioning
and protection of the HVAC System.
 
Section 10.5 Overtime Freight Elevators and HVAC. The Fixed Rent does not
include any charge to Tenant for the furnishing of any freight elevator service
or HVAC to the Premises during any periods other than as set forth in
Section 10.3 and Section 10.4 (“Overtime Periods”). If Tenant desires any such
services during Overtime Periods, Tenant shall deliver notice to the Building
office requesting such services at least 24 hours prior to the time Tenant
requests such services to be provided; provided, however, that Landlord shall
use reasonable efforts to arrange such service on such shorter notice as Tenant
shall provide. If Landlord furnishes freight elevator during Overtime Periods,
Tenant shall pay to Landlord the cost thereof at the then established rates for
such services in the Building from time to time. If Landlord furnishes HVAC
service during Overtime Periods, Tenant shall pay to Landlord the actual,
out-of-pocket cost thereof for such HVAC service to Tenant, plus a charge for
reasonable wear and tear, and an administration fee (the current rate for 2017
is $59.00 per hour, per floor for HVAC service, which rate is inclusive of an
administration fee).
 
Section 10.6 Cleaning. Landlord shall cause the Premises (excluding any portions
thereof used for the storage, preparation, service or consumption of food or
beverages, as an exhibition area or classroom, for storage, as a shipping room,
mail room or for similar purposes, for private bathrooms, showers or exercise
facilities, as a trading floor, or primarily for operation of computer, data
processing, reproduction, duplicating or similar equipment) to be cleaned during
Business Days, substantially in accordance with the standards set forth in
Exhibit E. Any areas of the Premises which Landlord is not required to clean
hereunder or which require additional cleaning shall be cleaned, at Tenant’s
expense, by Landlord’s cleaning contractor, at rates which shall be competitive
with rates of other cleaning contractors providing comparable services to
Comparable Buildings. Landlord’s cleaning contractor and its employees shall
have access to the Premises at all times except between 8:00 a.m. and 5:30 p.m.
on weekdays which are not Observed Holidays.
 
 
-17-

 
 
 
Section 10.7 Water. Landlord shall provide water to the Premises for bathroom
and kitchen purposes. If Tenant requires water for any additional purposes,
Tenant shall pay for the cost of bringing water to the Premises and Landlord may
install a meter to measure the water. Tenant shall pay the cost of such
installation, and for all maintenance, repairs and replacements thereto, and for
the reasonable charges of Landlord for the water consumed.
 
Section 10.8 Refuse Removal. Landlord shall provide refuse removal services at
the Building, and Monday through Friday from the Premises, for ordinary office
refuse and rubbish. Tenant shall pay to Landlord, within ten (10) Business Days
after delivery of an invoice therefor, Landlord’s reasonable charge for such
removal to the extent that the refuse generated by Tenant exceeds the refuse
customarily generated by general office tenants. Tenant shall not dispose of any
refuse in the Common Areas, and if Tenant does so, Tenant shall be liable for
Landlord’s reasonable charge for such removal.
 
Section 10.9 Signage.
 
(a) Entry Signage. If other tenants occupy space on the floor on which the
Premises is located, Tenant's identifying signage shall be provided by Landlord,
at Landlord's cost, and such signage shall be comparable to that used by
Landlord for other similar floors in the Building and shall comply with
Landlord's then-current Building standard signage program.
 
(b) Directory. Landlord shall provide, at Landlord's cost, Tenant with its
proportionate share of the available lines on the directory board located in the
lobby of the Building, based on the rentable square footage of the Premises.
 
Section 10.10 Telecommunications. If Tenant requests that Landlord grant access
to the Building to a telecommunications service provider designated by Tenant
for purposes of providing telecommunications services to Tenant, Landlord shall
use its good faith efforts to respond to such request within thirty (30) days.
Tenant acknowledges that nothing set forth in this Section 10.10 shall impose
any affirmative obligation on Landlord to grant such request and that Landlord,
in its sole discretion, shall have the right to determine which
telecommunications service providers shall have access to Building facilities.
 
Section 10.11 Service Interruptions. Landlord reserves the right to temporarily
suspend any service when necessary, by reason of Unavoidable Delays, accidents
or emergencies, or for any Work of Improvement which, in Landlord’s reasonable
judgment, is necessary or appropriate, until such Unavoidable Delay, accident or
emergency shall cease or such Work of Improvement is completed and Landlord
shall not be liable for any interruption, curtailment or failure to supply
services, except as otherwise provided in Section 26.24 below. Landlord shall
use reasonable and diligent efforts to minimize interference with Tenant’s use
and occupancy of or access to the Premises, Building and Building Parking
Facility as a result of any such interruption, curtailment or failure of or
defect in such service, or change in the supply, character and/or quantity of,
electrical service, and to restore any such services, remedy such situation as
soon as commercially possible and minimize any interference with Tenant’s
business. The exercise of any such right or the occurrence of any such failure
by Landlord shall not, subject to the terms of Section 26.23, below constitute
an actual or constructive eviction, in whole or in part, entitle Tenant to any
compensation, abatement or diminution of Rent (except as otherwise provided in
Section 26.24 below), relieve Tenant from any of its obligations under this
Lease, or impose any liability upon Landlord or any Indemnified Party by reason
of inconvenience to Tenant, or interruption of Tenant’s business, or otherwise.
Subject to Section 26.24 below, Landlord shall not be liable in any way to
Tenant for any failure, defect or interruption of, or change in the supply,
character and/or quantity of, electric service furnished to the Premises for any
reason except if attributable to the gross negligence or willful misconduct of
Landlord.
 
 
 
-18-

 
 
 
Section 10.12 Supplemental HVAC. The installation of any supplemental HVAC
system in or exclusively serving the Premises for the purpose of providing
supplemental air-conditioning to the Premises (the "Supplemental HVAC System")
shall be governed by the terms of the Work Letter if installed as part of the
Tenant Improvements, or thereafter by Article 5 of this Lease and this Section
10.12 if installed after the Commencement Date, and, if approved by Landlord
pursuant to the terms of Article 5 of this Lease and this Section 10.12, shall
be performed by Tenant as an Alteration at its sole cost and expense. All
aspects of the Supplemental HVAC System (including, but not limited to, the
plans and specifications therefor) shall be subject to Landlord's prior written
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, unless the structural aspects of the Building, the Building Systems,
the exterior appearance of the Building and/or the certificate of occupancy
issued for the Building or the Premises will be affected and/or the installation
of the Supplemental HVAC System will violate any applicable Requirements, in
which event Landlord's approval may be withheld in Landlord's sole and absolute
discretion. Tenant shall be permitted, at Tenant's sole cost and expense, to
access 277/480 volts of electricity (subject to availability) from the existing
bus duct riser in connection with any approved Supplemental HVAC System. In
connection with the foregoing, Landlord may, at Tenant's sole cost and expense,
separately meter the electricity utilized by the Supplemental HVAC System, and,
in any event, Tenant shall reimburse Landlord for the cost as reasonably
determined by Landlord of all electricity utilized by the Supplemental HVAC
System. Notwithstanding any provision to the contrary contained in this Lease,
at Landlord's election prior to the expiration or earlier termination of this
Lease, Tenant shall surrender the Supplemental HVAC System to Landlord with the
Premises upon the expiration or earlier termination of this Lease, and Tenant
shall thereafter have no further rights with respect thereto. In the event that
Landlord fails to elect to have the Supplemental HVAC System surrendered to it
upon the expiration or earlier termination of this Lease, then Tenant shall
remove the Supplemental HVAC System prior to the expiration or earlier
termination of this Lease, and repair all damage to the Building resulting from
such removal, at Tenant's sole cost and expense. If Tenant fails to timely
perform such removal and/or repair work, then Landlord may (but shall not be
obligated to) perform such work at Tenant's sole cost and expense. Tenant shall
be solely responsible, at Tenant's sole cost and expense, for the monitoring,
operation, repair, replacement, and removal (subject to the foregoing terms of
this Section 10.12), of the Supplemental HVAC System. In no event shall the
Supplemental HVAC System be permitted to interfere with Landlord's operation of
the Building. Any reimbursements owing by Tenant to Landlord pursuant to this
Section 10.12 shall be payable by Tenant within ten (10) Business Days of
Tenant's receipt of an invoice therefor.
 
Section 10.13 Tenant's Security System. Tenant may, at its own expense, install
its own security system ("Tenant's Security System") in the Premises pursuant to
the terms of Article 5 above; provided, however, that in the event Tenant's
Security System ties into the Building security system or the Building Systems,
Tenant shall coordinate the installation and operation of Tenant's Security
System with Landlord to assure that Tenant's Security System is compatible with
Landlord's security system and the Building Systems and to the extent that
Tenant's Security System is not compatible with Landlord's security system or
the Building Systems, Tenant shall not be entitled to install or operate it.
Tenant shall be solely responsible, at Tenant's sole cost and expense, for the
monitoring, operation and removal of Tenant's Security System, provided that,
notwithstanding the foregoing, Tenant may install any security system it desires
that does not require linkage with the Building security system and which does
not affect the Building security system and which does not (i) create (a) an
adverse effect on the structural integrity of the Building, (b) a non-compliance
with applicable governmental regulations or building codes, (c) an adverse
effect on the Building Systems, (d) an effect on the exterior appearance of the
Building, or (e) unreasonable interference with the normal and customary office
operations of any other tenant in the Building or Real Property, or (ii)
adversely affect Landlord's ability to operate the Building. Tenant shall
provide Landlord with any information reasonably required regarding Tenant's
Security System in the event access to the Premises is necessary in an
emergency. At Landlord's option, upon the expiration or earlier termination of
the Term, Landlord may require Tenant to remove Tenant's Security System and
repair all damage to the Building resulting from such removal, at Tenant's sole
cost and expense.
 
 
-19-

 
 
 
ARTICLE 11
 
INSURANCE; PROPERTY LOSS OR DAMAGE
 
Section 11.1 Tenant’s Insurance.
 
(a) Tenant, at its expense, shall obtain and maintain in full force and effect
the following insurance policies throughout the Term:
 
(i) Commercial General Liability (CGL) Insurance on a claims made basis covering
liability arising from premises operations, independent contractors,
product-completed operations, personal injury, advertising injury, bodily
injury, death and/or property damage occurring in or about the Building, under
which Tenant is insured and Landlord, Landlord’s Agent and any Lessors and any
Mortgagees whose names have been furnished to Tenant are named as additional
insureds (the “Insured Parties”), provided that any such coverage shall have an
extended reported endorsement of three (3) years from the expiration or earlier
termination of any such policy. Such insurance shall provide primary coverage
without contribution from any other insurance or self-insurance carried by or
for the benefit of the Insured Parties, and such insurance shall include blanket
broad-form contractual liability coverage. The minimum limits of liability shall
be a combined single limit with respect to each claim in an amount of not less
than Five Million and No/100 Dollars ($5,000,000.00). Landlord shall retain the
right to require Tenant to increase such coverage from time to time to that
amount of insurance which in Landlord’s reasonable judgment is then being
customarily required by landlords for similar office space in Comparable
Buildings, provided that in no event shall Landlord increase such coverage more
than once every two (2) years. Except as otherwise set forth in this Section
11.1(a), there shall be no deductible in excess of Twenty Five Thousand and
No/100 Dollars ($25,000.00) or self-insurance without the prior written consent
of Landlord;
 
(ii) All-Risk Commercial Property Insurance insuring Tenant’s Property (as
defined in Exhibit B) and the Tenant-Insured Improvements (as defined in Exhibit
B), for the full replacement cost thereof, having a deductible amount, if any,
not in excess of Twenty-Five Thousand and No/100 Dollars ($25,000.00) without
the prior written consent of Landlord. Earthquake sprinkler leakage coverage
insuring Tenant's Property and the Tenant-Insured Improvements with a limit as
close to the full replacement cost of such property covered as is reasonably
available shall be provided. The Insured Parties shall be included as loss
payee(s) with respect to the Tenant-Insured Improvements;
 
(iii) Builder’s Risk during the performance of any Alteration, until completion
thereof, on an “All Risk” basis, including a permission to complete and occupy
and flood, including resulting water damage, endorsements, for full replacement
cost covering the interest of Landlord and Tenant (and their respective
contractors and subcontractors) in all work incorporated in the Building and all
materials and equipment in or about the Premises, or evidence of such coverage
under the property insurance policies set forth in (ii) above. The Insured
Parties shall be named as additional insureds;
 
(iv) Workers’ Compensation Benefits Insurance and Employer's Liability
Insurance, with Worker's Compensation Benefits Insurance as required by law and
Employer's Liability Insurance with a limit not less than One Million and
No/100 Dollars ($1,000,000.00) each accident for bodily injury by accident and
One Million and No/100 Dollars ($1,000,000.00) each employee for bodily injury
by disease. A deductible or self-insured retention for such policy shall not
exceed Twenty-Five Thousand and No/100 Dollars ($25,000.00) without the prior
written consent of Landlord;
 
(v) Business Interruption Insurance covering a minimum of one year of
anticipated gross Rent; and
 
(vi) such other insurance in such amounts as the Insured Parties may reasonably
require from time to time, but in no event shall such increased amounts of
insurance or such other reasonable types of insurance be in excess of that
required by landlords of Comparable Buildings for tenants comparable in size to
Tenant.
 
 
 
-20-

 
 
 
(b) Tenant shall provide the Insured Parties with prior written notice of any
termination or material change to the policies that would affect the interest of
any of the Insured Parties. All insurance required to be carried by Tenant shall
be effected under valid and enforceable policies issued by reputable insurers
authorized to do business in the State of California and rated in AM Best’s
Insurance Guide, or any successor thereto as having an AM Best’s Rating of “A”
or better and a Financial Size Category of at least “X” or better, or, if such
ratings are not then in effect, the equivalent thereof or such other financial
rating as Landlord may at any time consider appropriate.
 
(c) On or prior to the Commencement Date, Tenant shall deliver to Landlord
appropriate certificates of insurance that evidence insurance required to be
covered by this Article 11, the waivers of subrogation required by Section 11.2
below, the Insured Parties are named as additional insureds/loss payees as
required pursuant to this Article 11, and the commercial general liability is
primary, non-contributory, and not excess of any other valid and collectible
insurance. Evidence of each renewal or replacement policies shall be delivered
by Tenant to Landlord at least ten (10) days after the expiration of the
policies.
 
(d) By requiring insurance herein, Landlord does not represent that coverage and
limits will necessarily be adequate to protect Tenant, and such coverage and
limits shall not be deemed a limitation on or transfer of Tenant’s liability
under the indemnities granted to Landlord in this Lease.
 
(e) All rights that inure to the benefit of the Landlord shall not be prejudiced
by the expiration of the Lease.
 
(f) Tenant may satisfy the limits of liability required herein with a
combination of umbrella and/or excess policies of insurance where applicable,
provided that such policies comply with all of the provisions hereof (including,
without limitation, with respect to scope of coverage and naming of the Insured
Parties as additional insureds).
 
Notwithstanding any provision to the contrary set forth herein, Tenant shall
have the right, without Landlord's consent, to carry a deductible amount of more
than $25,000.00 (but in no event in excess of $250,000.00), provided that (a)
Tenant's tangible net worth computed in accordance with generally accepted
accounting principles consistently applied (and excluding goodwill, organization
costs and other intangible assets) and financial standing is equal to or greater
than $100,000,000.00, and (b) Tenant provides Landlord with evidence therefore.
 
Section 11.2 Waiver of Subrogation. Landlord and Tenant shall have no liability
to one another, or to any insurer, by way of subrogation or otherwise, on
account of any loss or damage to their respective property, the Premises or its
contents or the Building, regardless of whether such loss or damage is caused by
the negligence of Landlord or Tenant, arising out of any of the perils or
casualties insured against by the property insurance policies carried, or
required to be carried, by the parties pursuant to this Lease, but only to the
extent covered by such insurance policies carried, or required to be carried, by
the parties pursuant to this Lease. In addition, Landlord and Tenant shall have
no liability to one another for any deductible amount carried under any policy,
except with respect to Tenant's reimbursement of deductible amounts to Landlord
as a part of Operating Expenses in accordance with Article 7 above. The
insurance policies obtained by Landlord and Tenant pursuant to this Lease, shall
permit waivers of subrogation which the insurer may otherwise have against the
non-insuring party. In the event the policy or policies do not include blanket
waiver of subrogation prior to loss, either Landlord or Tenant shall, at the
request of the other party, arrange and deliver to the requesting party a waiver
of subrogation endorsement in such form and content as may reasonably be
required by the requesting party or its insurer. Tenant acknowledges that
Landlord shall not carry insurance on, and shall not be responsible for,
(i) damage to any Tenant-Insured Improvements, (ii) Tenant’s Property, and
(iii) any loss suffered by Tenant due to interruption of Tenant’s business.
 
 
 
-21-

 
 
 
Section 11.3 Restoration.
 
(a) If the Premises are damaged by fire or other casualty, or if the Building is
damaged such that Tenant is deprived of reasonable access to the Premises, the
damage shall be repaired by Landlord, to substantially the condition of the
Premises prior to the damage, subject to the provisions of any Mortgage or
Superior Lease and only to the extent that such repairs can reasonably be made
from the net proceeds of any insurance actually received by Landlord, but
Landlord shall have no obligation to repair or restore (i) Tenant’s Property or
(ii) except as provided in Section 11.3(b), any Tenant-Insured Improvements. So
long as Tenant is not in default beyond applicable grace or notice provisions in
the payment or performance of its obligations under this Section 11.3, and
provided Tenant timely delivers to Landlord either Tenant’s Restoration Payment
(as hereinafter defined) or the Restoration Security (as hereinafter defined) or
Tenant expressly waives any obligation of Landlord to repair or restore any of
Tenant’s Tenant-Insured Improvements, then until the restoration of the Premises
is Substantially Completed or would have been Substantially Completed but for
Tenant Delay, Fixed Rent, Tenant’s Tax Payment and Tenant’s Operating Payment
shall be reduced in the proportion by which the area of the part of the Premises
which is not usable (or accessible ) and is not used by Tenant bears to the
total area of the Premises. If this Lease is terminated in connection with any
fire or casualty and Tenant has obtained and maintained the insurance policies
required under Section 11.1 of this Lease, then Tenant shall assign to Landlord
all insurance proceeds payable to Tenant in connection with the Tenant-Insured
Improvements. In addition, if this Lease is terminated in connection with any
fire or casualty and Tenant has not obtained or maintained the insurance
policies required under Section 11.1 of this Lease, then Tenant shall pay to
Landlord an amount equal to the amount of the insurance proceeds that otherwise
would have been payable to Tenant had Tenant complied with the insurance
requirements set forth herein.
 
(b) As a condition precedent to Landlord’s obligation to repair or restore any
Tenant-Insured Improvements, Tenant shall (i) pay to Landlord upon demand a sum
(“Tenant’s Restoration Payment”) equal to the amount, if any, by which (A) the
cost, as estimated by a reputable independent contractor designated by Landlord,
of repairing and restoring all Alterations and improvements in the Premises
(including the Tenant Improvements) to their condition prior to the damage,
exceeds (B) the cost of restoring the Premises with Building Standard
Installations, or (ii) furnish to Landlord security (the “Restoration Security”)
in form and amount reasonably acceptable to Landlord to secure Tenant’s
obligation to pay all costs in excess of restoring the Premises with Building
Standard Installations. If Tenant shall fail to deliver to Landlord either
(1) Tenant’s Restoration Payment or the Restoration Security, as applicable, or
(2) a waiver by Tenant, in form satisfactory to Landlord, of all of Landlord’s
obligations to repair or restore any of the Tenant-Insured Improvements, in
either case within fifteen (15) days after Landlord’s demand therefor, Landlord
shall have no obligation to restore any Tenant-Insured Improvements and Tenant’s
abatement of Fixed Rent, Tenant’s Tax Payment and Tenant’s Operating Payment
shall cease when the restoration of the Premises (other than any Tenant-Insured
Improvements) is Substantially Complete.
 
Section 11.4 Landlord’s Termination Right. Notwithstanding anything to the
contrary contained in Section 11.3, (a) if the Premises are totally damaged or
are rendered wholly untenantable, (b) if the Building shall be so damaged that,
in Landlord’s reasonable opinion, substantial alteration, demolition, or
reconstruction of the Building shall be required (whether or not the Premises
are so damaged or rendered untenantable), (c) if any Mortgagee shall require
that the insurance proceeds or any portion thereof be used to retire the
Mortgage debt or any Lessor shall terminate the Superior Lease, as the case may
be, or (d) if the damage is not fully covered, except for deductible amounts, by
Landlord's insurance policies, then in any of such events, Landlord may, not
later than sixty (60) days following the date of the damage, terminate this
Lease by notice to Tenant, provided that if the Premises are not damaged,
Landlord may not terminate this Lease unless Landlord similarly terminates the
leases of other tenants in the Building aggregating at least fifty percent (50%)
of the portion of the Building occupied for office purposes immediately prior to
such damage. If this Lease is so terminated, (a) the Term shall expire upon the
thirtieth (30th) day after such notice is given, (b) Tenant shall vacate the
Premises and surrender the same to Landlord, (c) Tenant’s liability for Rent
shall cease as of the date of the damage, and (d) any prepaid Rent for any
period after the date of the damage and the Security Deposit shall be promptly
refunded by Landlord to Tenant.
 
 
 
-22-

 
 
 
Section 11.5 Tenant’s Termination Right. If the Premises are totally damaged and
are thereby rendered wholly untenantable, or if the Building shall be so damaged
that Tenant is deprived of reasonable access to the Premises, and if Landlord
elects to restore the Premises, Landlord shall, within sixty (60) days following
the date of the damage, cause a contractor or architect selected by Landlord to
give notice (the “Restoration Notice”) to Tenant of the date by which such
contractor or architect estimates the restoration of the Premises (excluding any
Tenant-Insured Improvements) shall be Substantially Completed. If such date, as
set forth in the Restoration Notice, is more than twelve (12) months from the
date of such damage, then Tenant shall have the right to terminate this Lease by
giving notice (the “Termination Notice”) to Landlord not later than thirty
(30) days following delivery of the Restoration Notice to Tenant. If Tenant
delivers a Termination Notice, this Lease shall be deemed to have terminated as
of the date of the giving of the Termination Notice, in the manner set forth in
the second sentence of Section 11.4.
 
Section 11.6 Final 18 Months. Notwithstanding anything to the contrary in this
Article 11, if any damage during the final 18 months of the Term renders the
Premises wholly untenantable, either Landlord or Tenant may terminate this Lease
by notice to the other party within thirty (30) days after the occurrence of
such damage and this Lease shall expire on the thirtieth (30th) day after the
date of such notice. For purposes of this Section 11.6, the Premises shall be
deemed wholly untenantable if Tenant shall be precluded from using more than
fifty percent (50%) of the Premises for the conduct of its business and Tenant’s
inability to so use the Premises is reasonably expected to continue for more
than ninety (90) days.
 
Section 11.7 Landlord’s Liability. Any Building employee to whom any property
shall be entrusted by or on behalf of Tenant shall be deemed to be acting as
Tenant’s agent with respect to such property and neither Landlord nor its agents
shall be liable for any damage to such property, or for the loss of or damage to
any property of Tenant by theft or otherwise. None of the Insured Parties shall
be liable for any injury or damage to persons or property or interruption of
Tenant’s business resulting from fire or other casualty, any damage caused by
other tenants or persons in the Building or by construction of any private,
public or quasi-public work, or any latent defect in the Premises or in the Real
Property (except that Landlord shall be required to repair the same to the
extent provided in Article 6). No penalty shall accrue for delays which may
arise by reason of adjustment of casualty insurance on the part of Landlord or
Tenant, or for any Unavoidable Delays arising from any repair or restoration of
any portion of the Building, provided that Landlord shall use reasonable efforts
to minimize interference with Tenant’s use and occupancy of the Premises during
the performance of any such repair or restoration.
 
ARTICLE 12
 
EMINENT DOMAIN
 
Section 12.1 Taking.
 
(a) Total Taking. If all or substantially all of the Real Property, the Building
or the Premises shall be acquired or condemned for any public or quasi-public
purpose (a “Taking”), this Lease shall terminate and the Term shall end as of
the earlier of (i) the date possession is taken or (ii) the date of the vesting
of title and Rent shall be prorated and adjusted as of such date.
 
(b) Partial Taking. Upon a Taking of only a part of the Real Property, the
Building or the Premises then, except as hereinafter provided in this
Article 12, this Lease shall continue in full force and effect, provided that
from and after the earlier of (i) the date possession is taken or (ii) the date
of the vesting of title, Fixed Rent and Tenant’s Proportionate Share shall be
modified to reflect the reduction of the Premises and/or the Building as a
result of such Taking.
 
(c) Landlord’s Termination Right. Whether or not the Premises are affected,
Landlord may, by notice to Tenant, terminate this Lease upon a Taking of all or
a portion of the Real Property, the Building or the Premises, provided that
Landlord elects to terminate leases (including this Lease) affecting at least
fifty percent (50%) of the rentable area of the Building.
 
 
-23-

 
 
 
(d) Tenant’s Termination Right. If the part of the Real Property so Taken
contains more than twenty percent (20%) of the total area of the Premises
occupied by Tenant immediately prior to such Taking, or if, by reason of such
Taking, Tenant no longer has reasonable means of access to the Premises, Tenant
may terminate this Lease by notice to Landlord given within thirty (30) days
following the date upon which Tenant is given notice of such Taking. If Tenant
so notifies Landlord, this Lease shall end and expire upon the thirtieth
(30th) day following the giving of such notice. If a part of the Premises shall
be so Taken and this Lease is not terminated in accordance with this
Section 12.1 Landlord, without being required to spend more than it collects as
an award, shall, subject to the provisions of any Mortgage or Superior Lease,
restore that part of the Premises not so Taken to a self-contained rental unit
substantially equivalent (with respect to character, quality, appearance and
services) to that which existed immediately prior to such Taking, excluding
Tenant’s Property and any Tenant-Insured Improvements.
 
(e) Apportionment of Rent. Upon any termination of this Lease pursuant to the
provisions of this Article 12, Rent shall be apportioned as of, and shall be
paid or refunded up to and including, the date of such termination.
 
Section 12.2 Awards. Upon any Taking, Landlord shall receive the entire award
for any such Taking, and Tenant shall have no claim against Landlord or the
condemning authority for the value of any unexpired portion of the Term or
Tenant’s Alterations; and Tenant hereby assigns to Landlord all of its right in
and to such award. Nothing contained in this Article 12 shall be deemed to
prevent Tenant from making a separate claim in any condemnation proceedings for
the then value of any Tenant’s Property or Tenant-Insured Improvements included
in such Taking and for any moving expenses, provided any such award is in
addition to, and does not result in a reduction of, the award made to Landlord.
 
Section 12.3 Temporary Taking. If all or any part of the Premises is Taken
temporarily during the Term for any public or quasi-public use or purpose,
Tenant shall give prompt notice to Landlord and the Term shall not be reduced or
affected in any way and Tenant shall continue to pay all Rent payable by Tenant
without reduction or abatement and to perform all of its other obligations under
this Lease, except to the extent prevented from doing so by the condemning
authority, and Tenant shall be entitled to receive any award or payment from the
condemning authority for such use, which shall be received, held and applied by
Tenant as a trust fund for payment of the Rent falling due.
 
ARTICLE 13
 
ASSIGNMENT AND SUBLETTING
 
Section 13.1 Consent Requirements.
 
(a) No Transfers. Except as expressly set forth herein, Tenant shall not assign,
mortgage, pledge, encumber, or otherwise transfer this Lease, whether by
operation of law or otherwise, and shall not sublet, or permit, or suffer the
Premises or any part thereof to be used or occupied by others (whether for desk
space, mailing privileges or otherwise), without Landlord’s prior consent in
each instance, which consent shall not be unreasonably withheld, conditioned or
delayed. Any assignment, sublease, mortgage, pledge, encumbrance or transfer in
contravention of the provisions of this Article 13 shall be void and shall
constitute an Event of Default.
 
(b) Collection of Rent. If, without Landlord’s consent, this Lease is assigned,
or any part of the Premises is sublet or occupied by anyone other than Tenant or
this Lease is encumbered (by operation of law or otherwise), Landlord may
collect rent from the assignee, subtenant or occupant, and apply the net amount
collected to the Rent herein reserved. No such collection shall be deemed a
waiver of the provisions of this Article 13, an acceptance of the assignee,
subtenant or occupant as tenant, or a release of Tenant from the performance of
Tenant’s covenants hereunder, and in all cases Tenant shall remain fully liable
for its obligations under this Lease.
 
 
 
-24-

 
 
 
(c) Further Assignment/Subletting. Landlord’s consent to any assignment or
subletting shall not relieve Tenant from the obligation to obtain Landlord’s
consent to any further assignment or subletting. In no event shall any permitted
subtenant assign or encumber its sublease or further sublet any portion of its
sublet space, or otherwise suffer or permit any portion of the sublet space to
be used or occupied by others without Landlord's prior written consent.
 
Section 13.2 Tenant’s Notice. If Tenant desires to assign this Lease or sublet
all or any portion of the Premises (sometimes referred to herein as a
“Transfer”), Tenant shall give notice (the "Transfer Notice") thereof to
Landlord, which shall be accompanied by (a) with respect to an assignment of
this Lease, the date Tenant desires the assignment to be effective, and (b) with
respect to a sublet of all or a part of the Premises, a description of the
portion of the Premises to be sublet, the commencement date of such sublease and
the rent per rentable square foot Tenant will ask for such portion of the
Premises (“Tenant’s Asking Rate”). Notwithstanding the foregoing, in the event
Tenant intends to assign this Lease or sublease all of the Premises, Tenant
shall have the right, prior to submitting any such Transfer Notice, to deliver
notice (“Intention to Transfer Notice”) to Landlord of Tenant’s intention or
desire to assign this Lease or sublease all of the Premises, in which event,
such Intention to Transfer Notice shall be deemed an offer from Tenant to
Landlord of the right, at Landlord’s option, to recapture and terminate this
Lease with respect to the entire Premises effective as of the date set forth in
the Intention to Transfer Notice. Such recapture option may be exercised by
notice (the "Recapture Notice") from Landlord to Tenant within ten (10)
Business Days after delivery of Tenant’s Intention to Transfer Notice or the
Transfer Notice, as applicable (i.e., if Tenant does not deliver to Landlord an
Intention to Transfer Notice); provided, however, Landlord hereby acknowledges
and agrees that Landlord shall have no right to recapture the Premises with
respect to (i) an assignment or sublease pursuant to Section 13.8, below; or
(ii) any sublease of less than the entire Premises. If Tenant delivers an
Intention to Transfer Notice to Landlord, and Landlord declines, or fails to
elect in a timely manner to recapture and terminate this Lease with respect to
the entire Premises, then, Tenant shall thereafter be entitled to proceed to
assign this Lease or sublease the entire Premises subject to Landlord’s consent
rights upon Landlord’s receipt of a Transfer Notice but Landlord shall have no
further right to recapture with respect to such assignment or sublease. If
Landlord timely exercises its option to terminate this Lease by delivering a
Recapture Notice following receipt of a Transfer Notice or an Intention to
Transfer Notice, as applicable, then Tenant shall have the right to revoke its
Intention to Transfer Notice by delivering a notice (the "Rescission Notice") to
Landlord within five (5) Business Days following delivery of the Recapture
Notice. In the event that Tenant delivers the Rescission Notice, then this Lease
shall continue as if Tenant had never delivered the Intention to Transfer
Notice. If Landlord timely exercises its option to terminate this Lease by
delivering a Recapture Notice and Tenant does not thereafter timely deliver to
Landlord the Rescission Notice, then , (a) this Lease shall end and expire on
the date that such assignment or sublease was to commence, provided that such
date is in no event earlier than ninety (90) days after the date of the above
notice unless Landlord agrees to such earlier date, (b) Rent shall be
apportioned, paid or refunded as of such date, (c) Tenant, upon Landlord’s
request, shall enter into an amendment of this Lease ratifying and confirming
such termination, and (d) Landlord shall be free to lease the Premises (or any
part thereof) to Tenant’s prospective assignee or subtenant or to any other
party.
 
Section 13.3 Intentionally Deleted.
 
Section 13.4 Conditions to Assignment/Subletting.
 
(a) Upon Landlord’s receipt of a Transfer Notice, Landlord’s consent to the
proposed assignment or subletting shall not be unreasonably withheld or delayed.
Such consent shall be granted or denied within ten (10) Business Days after
delivery to Landlord of (i) a true and complete statement reasonably detailing
the identity of the proposed assignee or subtenant (“Transferee”), the nature of
its business and its proposed use of the Premises, (ii) current financial
information with respect to the Transferee, including its most recent financial
statements, (iii) a copy of the existing executed and/or proposed operative
documents executed to evidence such Transfer (such as the final assignment
agreement or final sublease agreement, as applicable), (items (i) through (iii)
shall collectively be referred to herein as the "Transfer Documents"), provided
that:
 
(A) in Landlord’s reasonable judgment, the Transferee is engaged in a business
or activity, and the Premises will be used in a manner, which (1) is in keeping
with the typical standards of a first class office building in the greater West
Los Angeles Marketplace, (2) is for the Permitted Uses, and (3) does not violate
any restrictions set forth in this Lease, any Mortgage or Superior Lease or any
negative covenant as to use of the Premises required by any other lease in the
Building;
 
 
-25-

 
 
 
(B) the Transferee is reputable with sufficient financial means to perform all
of its obligations under this Lease or the sublease, as the case may be;
 
(C) if Landlord has, or reasonably expects to have within 3 months thereafter,
comparable space available in the Building, neither the Transferee nor any
person or entity which, directly or indirectly, controls, is controlled by, or
is under common control with, the Transferee is then an occupant of the
Building;
 
(D) the Transferee is not a person or entity (or affiliate of a person or
entity) with whom Landlord is then or has been within the prior 3 months
negotiating in connection with the rental of space in the Building;
 
(E) Tenant shall, upon demand, reimburse Landlord for all reasonable expenses
incurred by Landlord in connection with such assignment or sublease, including
any investigations as to the acceptability of the Transferee and all legal costs
reasonably incurred in connection with the granting of any requested consent,
but in no event in an amount exceeding Two Thousand Five Hundred and No/100
Dollars ($2,500.00) for a Transfer in the ordinary course of business;
 
(F) the proposed Transfer is either a sublease or a non-collateral complete
assignment;
 
(G) the proposed Transfer would not cause Landlord to be in violation of any
Requirements or any other lease, Mortgage, Superior Lease or agreement to which
Landlord is a party and would not give a tenant of the Real Property a right to
cancel its lease;
 
(H) the Transferee shall not be either a governmental agency or an
instrumentality thereof, nor shall the Transferee be entitled, directly or
indirectly, to diplomatic or sovereign immunity, regardless of whether the
Transferee agrees to waive such diplomatic or sovereign immunity, and shall be
subject to the service of process in, and the jurisdiction of the courts of, the
County of Los Angeles and State of California; and
 
(I) Landlord has received assurances acceptable to Landlord in its sole
discretion that all past due amounts owing from Tenant to Landlord, if any, will
be paid and all defaults on the part of Tenant, if any, will be cured prior to
the effective date of the proposed Transfer.
 
The parties hereby agree, without limitation as to other reasonable grounds for
withholding consent, that it shall be reasonable under this Lease and under
applicable Requirements for Landlord to withhold consent to any proposed
Transfer based upon any of the foregoing criteria.
 
In the event that Landlord fails to provide its approval or disapproval of a
proposed Transfer within ten (10) Business Days after delivery to Landlord of
all of the Transfer Documents, and Tenant's Transfer Documents included the
following statement in bold and capital letters: "THIS IS A REQUEST FOR
LANDLORD'S CONSENT PURSUANT TO THE TERMS OF SECTION 13.4: IF LANDLORD FAILS TO
GRANT OR DENY ITS CONSENT WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT OF THIS
NOTICE, THEN LANDLORD SHALL BE DEEMED TO HAVE CONSENTED TO THE PROPOSED
TRANSFER", then Tenant's proposed Transfer shall be deemed approved.
 
(b) With respect to each and every subletting and/or assignment approved by
Landlord under the provisions of this Lease:
 
(i) no sublease shall be for a term ending later than the Expiration Date;
 
(ii) no Transferee shall take possession of any part of the Premises, until an
executed counterpart of such sublease or assignment has been delivered to
Landlord and approved by Landlord as provided in Section 13.4(a); and
 
 
 
-26-

 
 
 
(iii) each sublease shall be subject and subordinate to this Lease and to the
matters to which this Lease is or shall be subordinate; and Tenant and each
Transferee shall be deemed to have agreed that upon the occurrence and during
the continuation of an Event of Default hereunder, Tenant has hereby assigned to
Landlord, and Landlord may, at its option, accept such assignment of, all right,
title and interest of Tenant as sublandlord under such sublease, together with
all modifications, extensions and renewals thereof then in effect and such
Transferee shall, at Landlord’s option, attorn to Landlord pursuant to the then
executory provisions of such sublease, except that Landlord shall not be
(A) liable for any previous act or omission of Tenant under such sublease,
(B) subject to any counterclaim, offset or defense not expressly provided in
such sublease or which theretofore accrued to such Transferee against Tenant,
(C) bound by any previous modification of such sublease not consented to by
Landlord or by any prepayment of more than one month’s rent, (D) bound to return
such Transferee’s security deposit, if any, except to the extent Landlord shall
receive actual possession of such deposit and such Transferee shall be entitled
to the return of all or any portion of such deposit under the terms of its
sublease, or (E) obligated to make any payment to or on behalf of such
Transferee, or to perform any work in the sublet space or the Real Property, or
in any way to prepare the subleased space for occupancy, beyond Landlord’s
obligations under this Lease. The provisions of this Section 13.4(b)(iii) shall
be self-operative, and no further instrument shall be required to give effect to
this provision, provided that the Transferee shall execute and deliver to
Landlord any instruments Landlord may reasonably request to evidence and confirm
such subordination and attornment.
 
Section 13.5 Binding on Tenant; Indemnification of Landlord. Notwithstanding any
assignment or subletting or any acceptance of rent by Landlord from any
Transferee, Tenant and any guarantor shall remain fully liable for the payment
of all Rent due and for the performance of all the covenants, terms and
conditions contained in this Lease on Tenant’s part to be observed and
performed, and any default under any term, covenant or condition of this Lease
by any Transferee or anyone claiming under or through any Transferee shall be
deemed to be a default under this Lease by Tenant. Tenant shall indemnify,
defend, protect and hold harmless Landlord from and against any and all Losses
resulting from any claims that may be made against Landlord by the Transferee or
anyone claiming under or through any Transferee or by any brokers or other
persons or entities claiming a commission or similar compensation in connection
with the proposed assignment or sublease, irrespective of whether Landlord shall
give or decline to give its consent to any proposed assignment or sublease, or
if Landlord shall exercise any of its options under this Article 13.
 
Section 13.6 Tenant’s Failure to Complete. If Landlord consents to a proposed
assignment or sublease and Tenant fails to execute and deliver to Landlord such
assignment or sublease within ninety (90) days after the giving of such consent,
or if there are any material changes in the terms and conditions of the proposed
assignment or sublease such that Landlord would initially have been entitled to
refuse its consent to such Transfer under this Article 13, then Tenant shall
again comply with all of the provisions and conditions of Sections 13.2, 13.3
and 13.4 before assigning this Lease or subletting all or part of the Premises.
 
Section 13.7 Profits. If Tenant enters into any assignment or sublease permitted
hereunder and consented to by Landlord, Tenant shall, within sixty (60) days of
Landlord’s consent to such assignment or sublease (but not as to any assignment
or subletting which does not require Landlord's consent under Section 13.8
below), deliver to Landlord a list of Tenant’s reasonable third-party brokerage
fees and improvement costs, legal fees and architectural fees paid or to be paid
in connection with such transaction, reasonable marketing costs, rental
abatement, and monetary concessions provided to Transferee and, any fees paid to
Landlord and in the case of any sublease, any actual costs incurred by Tenant in
connection with such sublease, including separately demising the sublet space
(collectively, “Transaction Costs”), together with a list of all of Tenant’s
Property to be transferred to such Transferee; provided, however, that
Transaction Costs shall not include any rent paid by Tenant to Landlord,
including with respect to the period Tenant is marketing the Premises or any
portion thereof for sublease. The Transaction Costs shall be amortized, on a
straight-line basis, over the term of any sublease. Tenant shall deliver to
Landlord evidence of the payment of such Transaction Costs promptly after the
same are paid. In consideration of such assignment or subletting, Tenant shall
pay to Landlord:
 
 
 
-27-

 
 
 
(a) In the case of an assignment, on the effective date of the assignment,
fifty percent (50%) of all sums and other consideration paid to Tenant by the
Transferee (as opposed to the sale of the business) for or by reason of such
assignment (excluding sums paid for the sale or rental of Tenant’s Property,
provided such sums paid for the sale or rental of Tenant's Property are not a
subterfuge to avoid Tenant's obligations hereunder) after first deducting the
Transaction Costs; or
 
(b) In the case of a sublease, fifty percent (50%) of any consideration payable
under the sublease to Tenant by the Transferee which exceeds on a per square
foot basis the Fixed Rent, Tenant's Tax Payment and Tenant's Operating Payment
accruing during the term of the sublease in respect of the sublet space
(together with any sums paid for services rendered by Tenant to the Transferee
in excess of fair market value for such services and sums paid for the sale or
rental of Tenant’s Property, less the then fair market or rental value thereof,
as reasonably determined by Landlord) after first deducting the monthly
amortized amount of Transaction Costs. The sums payable under this clause shall
be paid by Tenant to Landlord monthly as and when paid by the subtenant to
Tenant.
 
The amount payable under this Section 13.7 with respect to any particular
Transfer is sometimes referred to herein as the “Transfer Premium.” Landlord or
its authorized representatives shall have the right at all reasonable times upon
not less than thirty (30) days prior notice to audit the books, records and
papers of Tenant relating to any Transfer, and shall have the right to make
copies thereof. If the Transfer Premium respecting any Transfer shall be found
understated, such event shall, at Landlord's option, be deemed to be an
uncurable Event of Default (as such term is defined in Section 15.1 below) and
Tenant shall, within thirty (30) days after demand, pay the deficiency, and if
understated by more than five percent (5%), Tenant shall pay Landlord's costs of
such audit.
 
Section 13.8 Transfers.
 
(a) Related Entities. If Tenant is a legal entity, the transfer (by one or more
transfers), directly or indirectly, by operation of law or otherwise, of a
majority of the stock or other beneficial ownership interest in Tenant
(collectively, “Ownership Interests”) or of all or substantially all of the
assets of Tenant shall be deemed a voluntary assignment of this Lease; provided,
however, that the provisions of this Article 13 shall not apply to the transfer
of Ownership Interests in Tenant if and so long as Tenant is publicly traded on
a nationally recognized stock exchange. The provisions of Section 13.1 and 13.7
shall not apply to transactions with a business entity into or with which Tenant
is merged, consolidated or converted or to which all or substantially all of
Tenant’s assets are transferred so long as (i) such transfer was made for a
legitimate independent business purpose and not for the purpose of transferring
this Lease, (ii) the successor to Tenant has a tangible net worth computed in
accordance with generally accepted accounting principles consistently applied
(and excluding goodwill, organization costs and other intangible assets) that is
sufficient to meet the obligations of Tenant under this Lease and is at least
equal to the net worth of Tenant on the Effective Date, (iii) proof satisfactory
to Landlord of such net worth is delivered to Landlord at least ten (10) days
prior to the effective date of any such transaction, (iv) any such transfer
shall be subject and subordinate to all of the terms and provisions of this
Lease, and the transferee shall assume, in a written document reasonably
satisfactory to Landlord and delivered to Landlord upon or prior to the
effective date of such transfer, all the obligations of Tenant under this Lease,
(v) Tenant and any guarantor shall remain fully liable for all obligations to be
performed by Tenant under this Lease, and (vi) such transfer does not cause
Landlord to be in default under any existing lease at the Real Property. Tenant
may also, upon prior notice to Landlord, permit any business entity which
controls, is controlled by, or is under common control with Tenant (a “Related
Entity”) to sublet all or part of the Premises for any Permitted Uses for so
long as such entity remains a Related Entity or assign this Lease to such
Related Entity, provided the Related Entity is in Landlord’s reasonable judgment
of a character and engaged in a business which is in keeping with the standards
for the Building. Such sublease shall not be deemed to vest in any such Related
Entity any right or interest in this Lease nor shall it relieve, release, impair
or discharge any of Tenant’s obligations hereunder. For the purposes hereof,
“control” shall be deemed to mean ownership of not less than fifty percent (50%)
of all of the Ownership Interests of such corporation or other business entity.
Notwithstanding the foregoing, Tenant shall have no right to assign this Lease
or sublease all or any portion of the Premises without Landlord’s consent
pursuant to this Section 13.8 if an Event of Default by Tenant exists under this
Lease at the time of the proposed effective date of the Transfer.
 
 
 
-28-

 
 
 
(b) Applicability. The limitations set forth in this Section 13.8 shall apply to
Transferee(s) and guarantor(s) of this Lease, if any, and any transfer by any
such entity in violation of this Section 13.8 shall be a transfer in violation
of Section 13.1.
 
(c) Modifications, Takeover Agreements. Any modification, amendment or extension
of a sublease and/or any other agreement by which a landlord of a building other
than the Building, or its affiliate, agrees to assume the obligations of Tenant
under this Lease shall be deemed a sublease for the purposes of Section 13.1
hereof.
 
Section 13.9 Assumption of Obligations. No assignment or transfer shall be
effective unless and until the Transferee (a) assumes Tenant’s obligations under
this Lease and (b) agrees that, notwithstanding such assignment or transfer, the
provisions of Section 13.1 hereof shall be binding upon it in respect of all
future assignments and transfers.
 
Section 13.10 Tenant’s Liability. The joint and several liability of Tenant and
any successors-in-interest of Tenant and the due performance of Tenant’s
obligations under this Lease shall not be discharged, released or impaired by
any agreement or stipulation made by Landlord, or any grantee or assignee of
Landlord, extending the time, or modifying any of the terms and provisions of
this Lease, or by any waiver or failure of Landlord, or any grantee or assignee
of Landlord, to enforce any of the terms and provisions of this Lease.
 
Section 13.11 Listings in Building Directory. The listing of any name other than
that of Tenant on the doors of the Premises, the Building directory or elsewhere
shall not vest any right or interest in this Lease or in the Premises, nor be
deemed to constitute Landlord’s consent to any assignment or transfer of this
Lease or to any sublease of the Premises or to the use or occupancy thereof by
others.
 
Section 13.12 Lease Disaffirmance or Rejection. If at any time after an
assignment by Tenant named herein, this Lease is not affirmed or is rejected in
any bankruptcy proceeding or any similar proceeding, or upon a termination of
this Lease due to any such proceeding, Tenant named herein, upon request of
Landlord given after such disaffirmance, rejection or termination (and actual
notice thereof to Landlord in the event of a disaffirmance or rejection or in
the event of termination other than by act of Landlord), shall (a) pay to
Landlord all Rent and other charges due and owing by the assignee to Landlord
under this Lease to and including the date of such disaffirmance, rejection or
termination, and (b) as “tenant,” enter into a new lease of the Premises with
Landlord for a term commencing on the effective date of such disaffirmance,
rejection or termination and ending on the Expiration Date, at the same Rent and
upon the then executory terms, covenants and conditions contained in this Lease,
except that (i) the rights of Tenant named herein under the new lease shall be
subject to the possessory rights of the assignee under this Lease and the
possessory rights of any persons or entities claiming through or under such
assignee or by virtue of any statute or of any order of any court, (ii) such new
lease shall require all defaults existing under this Lease to be cured by Tenant
named herein with due diligence, and (iii) such new lease shall require Tenant
named herein to pay all Rent which, had this Lease not been so disaffirmed,
rejected or terminated, would have become due under the provisions of this Lease
after the date of such disaffirmance, rejection or termination with respect to
any period prior thereto. If Tenant named herein defaults in its obligations to
enter into such new lease for a period of ten (10) days after Landlord’s
request, then, in addition to all other rights and remedies by reason of
default, either at law or in equity, Landlord shall have the same rights and
remedies against Tenant named herein as if it had entered into such new lease
and such new lease had thereafter been terminated as of the commencement date
thereof by reason of Tenant’s default thereunder.
 
 
 
-29-

 
 
 
ARTICLE 14
 
ACCESS TO PREMISES
 
Section 14.1 Landlord’s Access.
 
(a) Subject to the terms of Section 26.24 below, Landlord, Landlord’s agents and
utility service providers servicing the Real Property may erect, use and
maintain concealed ducts, pipes and conduits in and through the Premises
provided such use does not cause the usable area of the Premises to be reduced
beyond a de minimis amount. Landlord shall promptly repair any damage to the
Premises caused by any work performed pursuant to this Article 14.
 
(b) Subject to the terms of Section 26.24 below, Landlord, any Lessor or
Mortgagee and any other party designated by Landlord and their respective agents
shall have the right to enter the Premises at all reasonable times, upon
reasonable notice (which notice may be oral by electronic mail) except in the
case of emergency (in which event no notice shall be required), to examine the
Premises, to show the Premises to prospective purchasers, Mortgagees, or Lessors
and their respective agents and representatives and to perform Work of
Improvement to the Premises or the Real Property or during the last twelve (12)
months to prospective tenants.
 
(c) All parts (except surfaces facing the interior of the Premises) of all
walls, windows and doors bounding the Premises, all balconies, terraces and
roofs adjacent to the Premises, all space in or adjacent to the Premises used
for shafts, stacks, stairways, mail chutes, conduits and other mechanical
facilities, Building Systems, Building facilities and Common Areas are not part
of the Premises, and Landlord shall have the use thereof and access thereto
through the Premises for the purposes of Building operation, maintenance,
alteration and repair.
 
Section 14.2 Building Name. Landlord has the right at any time to change the
name, number or designation by which the Building is commonly known.
 
Section 14.3 Light and Air. If at any time any windows of the Premises are
temporarily darkened or covered over by reason of any Work of Improvement, any
of such windows are permanently darkened or covered over due to any Requirement
or there is otherwise a diminution of light, air or view by another structure
which may hereafter be erected (whether or not by Landlord), Landlord shall not
be liable for any damages and Tenant shall not be entitled to any compensation
or abatement of any Rent, nor shall the same release Tenant from its obligations
hereunder or constitute an actual or constructive eviction.
 
ARTICLE 15
 
DEFAULT
 
Section 15.1 Tenant’s Defaults. Each of the following events shall be an “Event
of Default” hereunder:
 
(a) Tenant fails to pay when due any installment of Rent (provided that Tenant
shall be entitled to a grace period before such failure to pay shall constitute
an Event of Default of five (5) Business Days after written notice by Landlord
to Tenant that such amount is past due for the first late payment of Rent during
any twelve (12) month period); or
 
(b) Except for an Event of Default falling within the terms of subsections (a),
(c), (d), (e) or (f), hereof, Tenant fails to observe or perform any other term,
covenant or condition of this Lease and such failure continues for more than
thirty (30) days after notice by Landlord to Tenant of such default, or if such
default is of a nature that it cannot be completely remedied within thirty
(30) days, failure by Tenant to commence to remedy such failure within said
thirty (30) days, and thereafter diligently prosecute to completion all steps
necessary to remedy such default, provided in all events the same is completed
within ninety (90) days; or
 
 
-30-

 
 
 
(c) Tenant fails to observe or perform according to the provisions of Articles 3
or 9 or Section 26.10 of this Lease where such failure continues for more than
three (3) Business Days after notice from Landlord; or
 
(d) if Landlord applies or retains any part of the security held by it
hereunder, and Tenant fails to deposit with Landlord the amount so applied or
retained by Landlord, within five (5) Business Days after notice by Landlord to
Tenant stating the amount applied, retained, as applicable; or
 
(e) Tenant files a voluntary petition in bankruptcy or insolvency, or is
adjudicated a bankrupt or insolvent, or files any petition or answer seeking any
reorganization, liquidation, dissolution or similar relief under any present or
future federal bankruptcy act or any other present or future applicable federal,
state or other statute or law, or makes an assignment for the benefit of
creditors or seeks or consents to or acquiesces in the appointment of any
trustee, receiver, liquidator or other similar official for Tenant or for all or
any part of Tenant’s property; or
 
(f) A court of competent jurisdiction shall enter an order, judgment or decree
adjudicating Tenant bankrupt, or appointing a trustee, receiver or liquidator of
Tenant, or of the whole or any substantial part of its property, without the
consent of Tenant, or approving a petition filed against Tenant seeking
reorganization or arrangement of Tenant under the bankruptcy laws of the United
States, as now in effect or hereafter amended, or any state thereof, and such
order, judgment or decree shall not be vacated or set aside or stayed within
sixty (60) days from the date of entry thereof.
 
The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by applicable Requirements.
 
Section 15.2 Landlord’s Remedies. If Landlord elects to terminate this Lease,
pursuant to Section 1951.2 of the California Civil Code, Landlord shall be
entitled to recover from Tenant the aggregate of:
 
(a) The worth at the time of award of the unpaid rent earned as of the date of
the termination hereof;
 
(b) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after the date of termination hereof until the time of
award exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided;
 
(c) The worth at the time of award of the amount by which the unpaid rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided;
 
(d) Any other amount necessary to compensate Landlord for the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which, in the ordinary course of things, would be likely to result
therefrom; and
 
(i) Any other amount which Landlord may hereafter be permitted to recover from
Tenant to compensate Landlord for the detriment caused by Tenant’s default.
 
For the purposes of this Section 15.2, "rent" shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others, the “time of award” shall mean the
date upon which the judgment in any action brought by Landlord against Tenant by
reason of such Event of Default is entered or such earlier date as the court may
determine; the “worth at the time of award” of the amounts referred to in
Sections 15.2(a) and 15.2(b)(shall be computed by allowing interest on such
amounts at the Interest Rate; and the “worth at the time of award” of the amount
referred to in Section 15.2(c) shall be computed by discounting such amount at
the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus one percent (1%) per annum. Tenant agrees that such charges shall be
recoverable by Landlord under California Code of Civil Procedure Section 1174(b)
or any similar, successor or related provision of law.
 
 
-31-

 
 
 
Section 15.3 Recovering Rent as It Comes Due. Upon any Event of Default, in
addition to any other remedies available to Landlord at law or in equity or
under this Lease, Landlord shall have the remedy described in California Civil
Code Section 1951.4 (lessor may continue lease in effect after lessee’s breach
and abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease, Landlord may, from time to
time, enforce all of its rights and remedies under this Lease, including the
right to recover all Rent as it becomes due. Such remedy may be exercised by
Landlord without prejudice to its right thereafter to terminate this Lease in
accordance with the other provisions contained in this Article 15. Landlord’s
reentry to perform acts of maintenance or preservation of, or in connection with
efforts to relet, the Premises, or any portion thereof, or the appointment of a
receiver upon Landlord’s initiative to protect Landlord’s interest under this
Lease shall not terminate Tenant’s right to possession of the Premises or any
portion thereof and, until Landlord elects to terminate this Lease, this Lease
shall continue in full force and Landlord may pursue all its remedies hereunder.
Nothing in this Article 15 shall be deemed to affect Landlord’s right to
indemnification, under the indemnification clauses contained in this Lease, for
Losses arising from events occurring prior to the termination of this Lease.
 
Section 15.4 Reletting on Tenant’s Behalf. If Tenant abandons the Premises or if
Landlord elects to reenter or takes possession of the Premises pursuant to any
legal proceeding or pursuant to any notice provided by Requirements, and until
Landlord elects to terminate this Lease, Landlord may, from time to time,
without terminating this Lease, recover all Rent as it becomes due pursuant to
Section 15.3 and/or relet the Premises or any part thereof for the account of
and on behalf of Tenant, on any terms, for any term (whether or not longer than
the Term), and at any rental as Landlord in its reasonable discretion may deem
advisable, and Landlord may make any Work of Improvement to the Premises in
connection therewith. Tenant hereby irrevocably constitutes and appoints
Landlord as its attorney-in-fact, which appointment shall be deemed coupled with
an interest and shall be irrevocable, for purposes of reletting the Premises
pursuant to the immediately preceding sentence. If Landlord elects to so relet
the Premises on behalf of Tenant, then rentals received by Landlord from such
reletting shall be applied:
 
(a) First, to reimburse Landlord for the costs and expenses of such reletting
(including costs and expenses of retaking or repossessing the Premises, removing
persons and property therefrom, securing new tenants, and, if Landlord maintains
and operates the Premises, the costs thereof) and necessary or reasonable Work
of Improvement.
 
(b) Second, to the payment of any indebtedness of Tenant to Landlord other than
Rent due and unpaid hereunder.
 
(c) Third, to the payment of Rent due and unpaid hereunder, and the residue, if
any, shall be held by Landlord and applied in payment of other or future
obligations of Tenant to Landlord as the same may become due and payable.
 
Should the rentals received from such reletting, when applied in the manner and
order indicated above, at any time be less than the total amount owing from
Tenant pursuant to this Lease, then Tenant shall pay such deficiency to
Landlord, and if Tenant does not pay such deficiency within five (5) days of
delivery of notice thereof to Tenant, Landlord may bring an action against
Tenant for recovery of such deficiency or pursue its other remedies hereunder or
under California Civil Code Section 1951.8, California Code of Civil Procedure
Section 1161 et seq., or any similar, successor or related Requirements.
 
Section 15.5 General.
 
(a) All rights, powers and remedies of Landlord hereunder and under any other
agreement now or hereafter in force between Landlord and Tenant shall be
cumulative and not alternative and shall be in addition to all rights, powers
and remedies given to Landlord at law or in equity. The exercise of any one or
more of such rights or remedies shall not impair Landlord’s right to exercise
any other right or remedy including any and all rights and remedies of Landlord
under California Civil Code Section 1951.8, California Code of Civil Procedure
Section 1161 et seq., or any similar, successor or related Requirements.
 
 
 
-32-

 
 
 
(b) If, after Tenant’s abandonment of the Premises, Tenant leaves behind any of
Tenant’s Property, then Landlord shall store such Tenant’s Property at a
warehouse or any other location at the risk, expense and for the account of
Tenant, and such property shall be released only upon Tenant’s payment of such
charges, together with moving and other costs relating thereto and all other
sums due and owing under this Lease. If Tenant does not reclaim such Tenant’s
Property within the period permitted by law, Landlord may sell such Tenant’s
Property in accordance with law and apply the proceeds of such sale to any sums
due and owing hereunder, or retain said Property, granting Tenant credit against
sums due and owing hereunder for the reasonable value of such Property.
 
(c) To the extent permitted by law, Tenant hereby waives all provisions of, and
protections under, any Requirement to the extent same are inconsistent and in
conflict with specific terms and provisions hereof.
 
Section 15.6 Interest. If any payment of Rent is not paid when due, interest
shall accrue on such payment, from the date such payment became due until paid
at the Interest Rate. Tenant acknowledges that late payment by Tenant of Rent
will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of such costs being extremely difficult and impracticable to fix. Such
costs include, without limitation, processing and accounting charges, and late
charges that may be imposed on Landlord by the terms of any note secured by a
Mortgage covering the Premises. Therefore, in addition to interest, if any
amount is not paid when due, a late charge equal to five percent (5%) of such
amount shall be assessed; provided, however, that on two (2) occasions during
any calendar year of the Term, Landlord shall give Tenant notice of such late
payment and Tenant shall have a period of five (5) days thereafter in which to
make such payment before any late charge is assessed. Such interest and late
charges are separate and cumulative and are in addition to and shall not
diminish or represent a substitute for any of Landlord’s rights or remedies
under any other provision of this Lease.
 
Section 15.7 Other Rights of Landlord. If Tenant fails to pay any Additional
Rent when due, Landlord, in addition to any other right or remedy, shall have
the same rights and remedies as in the case of a default by Tenant in the
payment of Fixed Rent. If Tenant is in arrears in the payment of Rent, Tenant
waives Tenant’s right, if any, to designate the items against which any payments
made by Tenant are to be credited, and Landlord may apply any payments made by
Tenant to any items Landlord sees fit, regardless of any request by Tenant.
 
ARTICLE 16
 
LANDLORD’S RIGHT TO CURE; FEES AND EXPENSES
 
If Tenant defaults in the performance of its obligations under this Lease,
Landlord, without waiving such default, may perform such obligations at Tenant’s
expense: (a) immediately, and without notice, in the case of emergency or if the
default (i) materially interferes with the use by any other tenant of the
Building, (ii) materially interferes with the efficient operation of the
Building, (iii) results in a violation of any Requirement, or (iv) results or
will result in a cancellation of any insurance policy maintained by Landlord,
and (b) in any other case if such default continues after thirty (30) days from
the date Landlord gives notice of Landlord’s intention to perform the defaulted
obligation. All costs and expenses incurred by Landlord in connection with any
such performance by it and all costs and expenses, including reasonable counsel
fees, incurred by Landlord in any action or proceeding (including any unlawful
detainer proceeding) brought by Landlord or in which Landlord is a party to
enforce any obligation of Tenant under this Lease and/or right of Landlord in or
to the Premises or as a result of any default by Tenant under this Lease, shall
be paid by Tenant to Landlord on demand, with interest thereon at the Interest
Rate from the date incurred by Landlord. Except as expressly provided to the
contrary in this Lease, all costs and expenses which, pursuant to this Lease are
incurred by Landlord and payable to Landlord by Tenant, and all charges, amounts
and sums payable to Landlord by Tenant for any property, material, labor,
utility or other services which, pursuant to this Lease, are attributable
directly to Tenant’s use and occupancy of the Premises or presence at the
Building, or at the request and for the account of Tenant, are provided,
furnished or rendered by Landlord, shall become due and payable by Tenant to
Landlord within thirty (30) days after receipt of Landlord’s invoice for such
amount.
 
 
 
-33-

 
 
 
ARTICLE 17
 
NO REPRESENTATIONS BY LANDLORD; LANDLORD’S APPROVAL
 
Section 17.1 No Representations. Except as expressly set forth herein, Landlord
and Landlord’s agents have made no warranties, representations, statements or
promises with respect to the Building, the Real Property or the Premises and no
rights, easements or licenses are acquired by Tenant by implication or
otherwise. Tenant is entering into this Lease after full investigation and is
not relying upon any statement or representation made by Landlord not embodied
in this Lease.
 
Section 17.2 No Money Damages. Wherever in this Lease Landlord’s consent or
approval is required, if Landlord refuses to grant such consent or approval,
whether or not Landlord expressly agreed that such consent or approval would not
be unreasonably withheld, conditioned or delayed, Tenant shall not make or
exercise, and Tenant hereby waives, any claim for money damages (including any
claim by way of set-off, offset, counterclaim or defense) and/or any right to
terminate this Lease based upon Tenant’s claim or assertion that Landlord
unreasonably withheld, conditioned or delayed its consent or approval. Tenant’s
sole remedy shall be an action or proceeding to enforce such provision, by
specific performance, injunction or declaratory judgment, as determined pursuant
to binding arbitration in accordance with Section 26.27 below. In no event shall
Landlord or the Parties (as that term is defined in Section 26.3 below) be
liable for, and Tenant, on behalf of itself and all other Tenant Parties, hereby
waives any claim for, any indirect, consequential or punitive damages, including
loss of profits or business opportunity, arising under or in connection with the
Lease Documents. In no event shall Tenant be liable for, and Landlord, on behalf
of itself and all other Landlord Parties, hereby waives any claim for any
indirect, consequential or punitive damages, including loss or profits or
business opportunity, arising under or in connection with this Lease, other than
claims for consequential damages, including loss of profit, incurred by Landlord
in connection with a holdover of the Premises by Tenant after the expiration or
earlier termination of this Lease or incurred by Landlord arising from or in
connection with the Lease Documents or any repair, physical construction or
improvement work performed by or on behalf of Tenant in the Real Property.
 
Section 17.3 Reasonable Efforts. For purposes of this Lease, “reasonable
efforts” by Landlord shall not include an obligation to employ contractors or
labor at overtime or other premium pay rates or to incur any other overtime
costs or additional expenses whatsoever.
 
ARTICLE 18
 
END OF TERM
 
Section 18.1 Expiration. Upon the expiration or other termination of this Lease,
Tenant shall quit and surrender the Premises to Landlord vacant, broom clean and
in good order and condition, ordinary wear and tear and damage for which Tenant
is not responsible under the terms of this Lease excepted, and Tenant shall
remove all of Tenant’s Property and Specialty Alterations.
 
Section 18.2 Holdover Rent. Landlord and Tenant recognize that Landlord’s
damages resulting from Tenant’s failure to timely surrender possession of the
Premises may be substantial, may exceed the amount of the Rent payable
hereunder, and will be impossible to accurately measure. Accordingly, if
possession of the Premises is not surrendered to Landlord on the Expiration Date
or sooner termination of this Lease, in addition to any other rights or remedies
Landlord may have hereunder or at law, Tenant shall (a) pay to Landlord for each
month (or any portion thereof) during which Tenant holds over in the Premises
after the Expiration Date or sooner termination of this Lease, Tenant's
Operating Payment and Tenant's Tax Payment, plus a sum equal to (i) during the
first month of such holdover, 1.5 times the Base Rent payable under this Lease
for the last full calendar month of the Term, and (ii) thereafter, 2 times the
Base Rent payable under this Lease for the last full calendar month of the Term,
(b) be liable to Landlord for (1) any payment or rent concession which Landlord
may be required to make to any tenant obtained by Landlord for all or any part
of the Premises (a “New Tenant”) in order to induce such New Tenant not to
terminate its lease by reason of the holding-over by Tenant, and (2) the loss of
the benefit of the bargain if any New Tenant shall terminate its lease by reason
of the holding-over by Tenant, and (c) indemnify Landlord against all claims for
damages by any New Tenant. No holding-over by Tenant, nor the payment to
Landlord of the amounts specified above, shall operate to extend the Term
hereof. Nothing herein contained shall be deemed to permit Tenant to retain
possession of the Premises after the Expiration Date or sooner termination of
this Lease, and no acceptance by Landlord of payments from Tenant after the
Expiration Date or sooner termination of this Lease shall be deemed to be other
than on account of the amount to be paid by Tenant in accordance with the
provisions of this Section 18.2.
 
 
 
-34-

 
 
ARTICLE 19
 
QUIET ENJOYMENT
 
Provided this Lease is in full force and effect and no Event of Default then
exists, Tenant may peaceably and quietly enjoy the Premises without hindrance by
Landlord or any person lawfully claiming through or under Landlord, subject to
the terms and conditions of this Lease and to all Superior Leases and Mortgages.
 
ARTICLE 20
 
NO SURRENDER; NO WAIVER
 
Section 20.1 No Surrender or Release. No act or thing done by Landlord or
Landlord’s agents or employees during the Term shall be deemed an acceptance of
a surrender of the Premises, and no provision of this Lease shall be deemed to
have been waived by Landlord, unless such waiver is in writing and is signed by
Landlord, or Tenant, as applicable.
 
Section 20.2 No Waiver. The failure of either party to seek redress for
violation of, or to insist upon the strict performance of, any covenant or
condition of this Lease, or any of the Rules and Regulations, shall not be
construed as a waiver or relinquishment for the future performance of such
obligations of this Lease or the Rules and Regulations, or of the right to
exercise such election but the same shall continue and remain in full force and
effect with respect to any subsequent breach, act or omission. The receipt by
Landlord of any Rent payable pursuant to this Lease or any other sums with
knowledge of the breach of any covenant of this Lease shall not be deemed a
waiver of such breach. No payment by Tenant or receipt by Landlord of a lesser
amount than the monthly Rent herein stipulated shall be deemed to be other than
a payment on account of the earliest stipulated Rent, or as Landlord may elect
to apply such payment, nor shall any endorsement or statement on any check or
any letter accompanying any check or payment as Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other remedy
provided in this Lease. Tenant's payment of any Rent hereunder shall not
constitute a waiver by Tenant of any breach or default by Landlord under this
Lease.
 
ARTICLE 21
 
WAIVER OF TRIAL BY JURY; COUNTERCLAIM
 
Section 21.1 Jury Trial Waiver. THE PARTIES HEREBY AGREE THAT THIS LEASE
CONSTITUTES A WRITTEN CONSENT TO WAIVER OF TRIAL BY JURY PURSUANT TO THE
PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 631 AND EACH PARTY DOES
HEREBY CONSTITUTE AND APPOINT THE OTHER PARTY ITS TRUE AND LAWFUL
ATTORNEY-IN-FACT, WHICH APPOINTMENT IS COUPLED WITH AN INTEREST, AND EACH PARTY
DOES HEREBY AUTHORIZE AND EMPOWER THE OTHER PARTY, IN THE NAME, PLACE AND STEAD
OF SUCH PARTY, TO FILE THIS LEASE WITH THE CLERK OR JUDGE OF ANY COURT OF
COMPETENT JURISDICTION AS A STATUTORY WRITTEN CONSENT TO WAIVER OF TRIAL BY
JURY.
 
LANDLORD’S INITIALS: _____
TENANT’S INITIALS: _____
 
Section 21.2 Waiver of Counterclaim. If Landlord commences any summary
proceeding against Tenant, Tenant will not interpose any counterclaim of any
nature or description in any such proceeding (unless failure to interpose such
counterclaim would preclude Tenant from asserting in a separate action the claim
which is the subject of such counterclaim), and will not seek to consolidate
such proceeding with any other action which may have been or will be brought in
any other court by Tenant.
 
 
 
-35-

 
 
 
ARTICLE 22
 
NOTICES
 
Except as otherwise expressly provided in this Lease, all consents, notices,
demands, requests, approvals or other communications given under this Lease
shall be in writing and shall be deemed sufficiently given or rendered if
delivered by hand (provided a signed receipt is obtained) or if sent by
registered or certified mail (return receipt requested) or by a nationally
recognized overnight delivery service making receipted deliveries, addressed to
Landlord and Tenant as set forth in Article 1, and to any Mortgagee or Lessor
who shall require copies of notices and whose address is provided to Tenant, or
to such other address(es) as Landlord, Tenant or any Mortgagee or Lessor may
designate as its new address(es) for such purpose by notice given to the other
in accordance with the provisions of this Article 22. Any such approval,
consent, notice, demand, request or other communication shall be deemed to have
been given on the date of receipted delivery, refusal to accept delivery or when
delivery is first attempted but cannot be made due to a change of address for
which no notice is given or three (3) Business Days after it shall have been
mailed as provided in this Article 22, whichever is earlier.
 
ARTICLE 23
 
RULES AND REGULATIONS
 
All Tenant Parties shall observe and comply with the Rules and Regulations, as
supplemented or amended from time to time. Landlord reserves the right, from
time to time with reasonable amendments or supplements, to adopt additional
reasonable Rules and Regulations and to amend the Rules and Regulations then in
effect with reasonable amendments or supplements. Nothing contained in this
Lease shall impose upon Landlord any obligation to enforce the Rules and
Regulations or terms, covenants or conditions in any other lease against any
other Building tenant, and Landlord shall not be liable to Tenant for violation
of the same by any other tenant, its employees, agents, visitors or licensees,
provided that Landlord shall enforce the Rules or Regulations against Tenant in
a non-discriminatory fashion.
 
ARTICLE 24
 
BROKER
 
Landlord has retained Landlord’s Agent as leasing agent in connection with this
Lease and Landlord will be solely responsible for any fee that may be payable to
Landlord’s Agent. Landlord agrees to pay a commission to Tenant’s Broker in
connection with this Lease pursuant to a separate written agreement between
Landlord and Tenant's Broker. Each of Landlord and Tenant represents and
warrants to the other that neither it nor its agents have dealt with any broker
in connection with this Lease other than Landlord’s Agent and Tenant’s Broker.
Each of Landlord and Tenant shall indemnify, defend, protect and hold the other
party harmless from and against any and all Losses which the indemnified party
may incur by reason of any claim of or liability to any broker, finder or like
agent (other than Landlord’s Agent and Tenant’s Broker) arising out of any
dealings claimed to have occurred between the indemnifying party and the
claimant in connection with this Lease, and/or the above representation being
false.
 
ARTICLE 25
 
INDEMNITY
 
Section 25.1 Waiver of Liability. Neither Landlord nor any of its Indemnitees
shall be liable or responsible in any way for, and Tenant hereby waives all
claims against the Indemnitees with respect to or arising out of (a) any death
or any injury of any nature whatsoever that may be suffered or sustained by
Tenant or any employee, licensee, invitee, guest, agent or customer of Tenant or
any other person, from any causes whatsoever except to the extent such injury or
death is caused by the gross negligence or willful misconduct of the
Indemnitees; or (b) any loss or damage or injury to any property outside or
within the Premises belonging to Tenant or its employees, agents, customers,
licensees, invitees, guests or any other person; except to the extent such
injury or damage is to property not covered by insurance carried (or required to
be carried) by Tenant and is caused by the gross negligence or willful
misconduct of the Indemnitees. Subject to the foregoing, none of the Indemnitees
shall be liable for any damage or damages of any nature whatsoever to persons or
property caused by explosion, fire, theft or breakage, by sprinkler, drainage or
plumbing systems, by failure for any cause to supply adequate drainage, by the
interruption of any public utility or service, by steam, gas, water, rain or
other substances leaking, issuing or flowing into any part of the Premises, by
natural occurrence, acts of the public enemy, riot, strike, insurrection, war,
court order, requisition or order of governmental body or authority, or for any
damage or inconvenience which may arise through repair, maintenance or
alteration of any part of the Building, or by anything done or omitted to be
done by any tenant, occupant or person in the Building. In addition, none of the
Indemnitees shall be liable for any loss or damage for which Tenant is required
to insure, nor for any loss or damage resulting from any construction,
alterations or repair.
 
 
 
-36-

 
 
 
Section 25.2 Tenant’s Indemnity. Tenant shall not do or permit to be done any
act or thing upon the Premises or the Real Property which may subject Landlord
to any liability or responsibility for injury, damages to persons or property or
to any liability by reason of any violation of any Requirement, and shall
exercise such control over the Premises as to fully protect Landlord against any
such liability. Except to the extent of any such injury or damage resulting from
the negligence or willful misconduct of Landlord or Landlord’s agents or
employees, Tenant shall indemnify, defend, protect and hold harmless each of the
Indemnitees from and against any and all Losses, resulting from any claims
(i) against the Indemnitees arising from any act, omission or negligence of any
Tenant Party, (ii) against the Indemnitees arising from any accident, injury or
damage to any person or to the property of any person and occurring in or about
the Premises, and (iii) against the Indemnitees resulting from any breach,
violation or nonperformance of any covenant, condition or agreement of this
Lease on the part of Tenant to be fulfilled, kept, observed or performed.
 
Section 25.3 Landlord’s Indemnity. Landlord shall indemnify, protect, defend and
hold harmless Tenant from and against all Losses incurred by Tenant arising from
any accident, injury or damage whatsoever caused to any person or the property
of any person in or about the Common Areas (specifically excluding the Premises)
to the extent attributable to the gross negligence or willful misconduct of
Landlord or its employees or agents.
 
Section 25.4 Defense and Settlement. If any claim, action or proceeding is made
or brought against any Indemnitee, then upon demand by an Indemnitee, Tenant, at
its sole cost and expense, shall resist or defend such claim, action or
proceeding in the Indemnitee’s name (if necessary), by attorneys approved by the
Indemnitee, which approval shall not be unreasonably withheld (attorneys for
Tenant’s insurer shall be deemed approved for purposes of this Section 25.4).
Notwithstanding the foregoing, an Indemnitee may retain its own attorneys to
participate or assist in defending any claim, action or proceeding involving
potential liability in excess of the amount available under Tenant’s liability
insurance carried under Section 11.1 for such claim and Tenant shall pay the
reasonable fees and disbursements of such attorneys. If Tenant fails to
diligently defend or if there is a legal conflict or other conflict of interest,
then Landlord may retain separate counsel at Tenant’s expense. Notwithstanding
anything herein contained to the contrary, Tenant may direct the Indemnitee to
settle any claim, suit or other proceeding provided that (a) such settlement
shall involve no obligation on the part of the Indemnitee other than the payment
of money, (b) any payments to be made pursuant to such settlement shall be paid
in full exclusively by Tenant at the time such settlement is reached, (c) such
settlement shall not require the Indemnitee to admit any liability, and (d) the
Indemnitee shall have received an unconditional release from the other parties
to such claim, suit or other proceeding.
 
ARTICLE 26
 
MISCELLANEOUS
 
Section 26.1 Delivery. This Lease shall not be binding upon Landlord or Tenant
unless and until Landlord shall have executed and delivered a fully executed
copy of this Lease to Tenant.
 
Section 26.2 Transfer of Real Property. Provided that the transferee assumes in
writing the obligations of Landlord hereunder arising from and after the date of
the Landlord Transfer (as defined hereinbelow), Landlord’s obligations under
this Lease shall not be binding upon the Landlord named herein after the sale,
conveyance, assignment or transfer (collectively, a “Landlord Transfer”) by such
Landlord (or upon any subsequent landlord after the Landlord Transfer by such
subsequent landlord) of its interest in the Building or the Real Property, as
the case may be, and in the event of any such Landlord Transfer, Landlord (and
any such subsequent Landlord) shall be entirely freed and relieved of all
covenants and obligations of Landlord hereunder arising from and after the date
of the Landlord Transfer, and the transferee of Landlord’s interest (or that of
such subsequent Landlord) in the Building or the Real Property, as the case may
be, shall be deemed to have assumed all obligations under this Lease arising
from and after the date of the Landlord Transfer.
 
 
 
-37-

 
 
 
Section 26.3 Limitation on Liability. The liability of Landlord for Landlord’s
obligations under this Lease and any other documents, including, any lease
amendment thereto, executed by Landlord and Tenant in connection with this Lease
(collectively, the "Lease Documents") shall be limited to Landlord’s interest in
the Real Property and Tenant shall not look to any other property or assets of
Landlord or the property or assets of any direct or indirect partner, member,
manager, shareholder, director, officer, principal, employee or agent of
Landlord (collectively, the “Parties”) in seeking either to enforce Landlord’s
obligations under the Lease Documents or to satisfy a judgment for Landlord’s
failure to perform such obligations; and none of the Parties shall be personally
liable for the performance of Landlord’s obligations under the Lease Documents.
Further, it is expressly understood and agreed that notwithstanding anything in
this Lease to the contrary, and notwithstanding any applicable Requirement to
the contrary, neither Tenant's officers, directors, shareholders, members,
managers, principals, employees or agents shall have any personal liability for
the obligations of this Lease and Landlord hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Landlord.
 
Section 26.4 Rent. All amounts payable by Tenant to or on behalf of Landlord
under this Lease, whether or not expressly denominated Fixed Rent, Tenant’s Tax
Payment, Tenant’s Operating Payment, Additional Rent or Rent, shall constitute
rent for the purposes of Section 502(b)(6) of the United States Bankruptcy Code.
 
Section 26.5 Entire Document. This Lease (including any Schedules and Exhibits
referred to herein and all supplementary agreements provided for herein)
contains the entire agreement between the parties and all prior negotiations and
agreements are merged into this Lease. All of the Schedules and Exhibits
attached hereto are incorporated in and made a part of this Lease, provided that
in the event of any inconsistency between the terms and provisions of this Lease
and the terms and provisions of the Schedules and Exhibits hereto, the terms and
provisions of this Lease shall control.
 
Section 26.6 Governing Law. This Lease shall be governed in all respects by the
laws of the State of California.
 
Section 26.7 Unenforceability. If any provision of this Lease, or its
application to any person or entity or circumstance, shall ever be held to be
invalid or unenforceable, then in each such event the remainder of this Lease or
the application of such provision to any other person or entity or any other
circumstance (other than those as to which it shall be invalid or unenforceable)
shall not be thereby affected, and each provision hereof shall remain valid and
enforceable to the fullest extent permitted by law.
 
Section 26.8 Lease Disputes.
 
(a) Tenant agrees that all disputes arising, directly or indirectly, out of or
relating to this Lease, and all actions to enforce this Lease, shall be dealt
with and adjudicated in the state courts of the State of California or the
United States District Court for the Central District of California and for that
purpose hereby expressly and irrevocably submits itself to the jurisdiction of
such courts. Tenant agrees that so far as is permitted under applicable
Requirements, this consent to personal jurisdiction shall be self-operative and
no further instrument or action, other than service of process in one of the
manners specified in this Lease, or as otherwise permitted by law, shall be
necessary in order to confer jurisdiction upon it in any such court.
 
(b) To the extent that Tenant has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, Tenant irrevocably waives
such immunity in respect of its obligations under this Lease.
 
Section 26.9 Landlord’s Agent. Unless Landlord delivers notice to Tenant to the
contrary, Landlord’s Agent is authorized to act as Landlord’s agent in
connection with the performance of this Lease, and Tenant shall be entitled to
rely upon correspondence received from Landlord’s Agent. Tenant acknowledges
that Landlord’s Agent is acting solely as agent for Landlord in connection with
the foregoing; and neither Landlord’s Agent nor any of its direct or indirect
partners, members, managers, officers, shareholders, directors, employees,
principals, agents or representatives shall have any liability to Tenant in
connection with the performance of this Lease, and Tenant waives any and all
claims against any and all of such parties arising out of, or in any way
connected with, this Lease, the Building or the Real Property.
 
 
 
-38-

 
 
 
Section 26.10 Estoppel. Within seven (7) Business Days following request from
Landlord, any Mortgagee or any Lessor, Tenant shall deliver to Landlord a
statement executed and acknowledged by Tenant, in form reasonably satisfactory
to Landlord, (a) stating the Commencement Date and the Expiration Date, and that
this Lease is then in full force and effect and has not been modified (or if
modified, setting forth all modifications), (b) setting forth the date to which
the Fixed Rent and any Additional Rent have been paid, together with the amount
of monthly Fixed Rent and Additional Rent then payable, (c) stating whether or
not, to the best of Tenant’s knowledge, Landlord is in default under this Lease,
and, if Landlord is in default, setting forth the specific nature of all such
defaults, (d) stating the amount of the Letter of Credit, if any, and/or the
Security Deposit, if any, under this Lease, (e) stating whether there are any
subleases or assignments affecting the Premises, (f) stating the address of
Tenant to which all notices and communications under the Lease shall be sent,
and (g) responding to any other matters reasonably requested by Landlord, such
Mortgagee or such Lessor. Tenant acknowledges that any statement delivered
pursuant to this Section 26.10 may be relied upon by any purchaser or owner of
the Real Property or the Building, or all or any portion of Landlord’s interest
in the Real Property or the Building or any Superior Lease, or by any Mortgagee,
or assignee thereof or by any Lessor, or assignee thereof.
 
Section 26.11 Certain Interpretational Rules. For purposes of this Lease,
whenever the words “include”, “includes”, or “including” are used, they shall be
deemed to be followed by the words “without limitation” and, whenever the
circumstances or the context requires, the singular shall be construed as the
plural, the masculine shall be construed as the feminine and/or the neuter and
vice versa. This Lease shall be interpreted and enforced without the aid of any
canon, custom or rule of law requiring or suggesting construction against the
party drafting or causing the drafting of the provision in question. The
captions in this Lease are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope of this Lease or the
intent of any provision hereof.
 
Section 26.12 Parties Bound. The terms, covenants, conditions and agreements
contained in this Lease shall bind and inure to the benefit of Landlord and
Tenant and, except as otherwise provided in this Lease, to their respective
legal representatives, successors, and assigns.
 
Section 26.13 Memorandum of Lease. This Lease shall not be recorded; however, at
Landlord’s request, Landlord and Tenant shall promptly execute, acknowledge and
deliver a memorandum with respect to this Lease sufficient for recording and
Landlord may record the memorandum. Within ten (10) days after the end of the
Term, Tenant shall enter into such documentation as is reasonably required by
Landlord to remove the memorandum of record.
 
Section 26.14 Counterparts; Execution By Telefacsimile or PDF format. This Lease
may be executed in 2 or more counterparts, each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
instrument. Signatures of the parties transmitted by telefacsimile or electronic
mail PDF format shall be deemed to constitute originals and may be relied upon,
for all purposes, as binding the transmitting party hereto. The parties intend
to be bound by the signatures transmitted by telefacsimile or electronic mail
PDF format, are aware that the other party will rely on such signature, and
hereby waive any defenses to the enforcement of the terms of this Lease based on
the form of signature.
 
Section 26.15 Survival. All obligations and liabilities of Landlord or Tenant to
the other which accrued before the expiration or other termination of this
Lease, and all such obligations and liabilities which by their nature or under
the circumstances can only be, or by the provisions of this Lease may be,
performed after such expiration or other termination, shall survive the
expiration or other termination of this Lease. Without limiting the generality
of the foregoing, the rights and obligations of the parties with respect to any
indemnity under this Lease, and with respect to any Rent and any other amounts
payable under this Lease, shall survive the expiration or other termination of
this Lease.
 
Section 26.16 Code Waivers. Tenant hereby waives any and all rights under and
benefits of Subsection 1 of Section 1931, 1932, Subdivision 2, 1933,
Subdivision 4, 1941, 1942 and 1950.7 (providing that a Landlord may only claim
from a security deposit only those sums reasonably necessary to remedy defaults
in the payment of rent, to repair damage caused by a tenant or to clean the
premises) of the California Civil Code, Section 1265.130 of the California Code
of Civil Procedure (allowing either party to petition a court to terminate a
lease in the event of a partial taking), and Section 1174(c) of the California
Code of Civil Procedure and Section 1951.7 of the California Civil Code
(providing for Tenant’s right to satisfy a judgment in order to prevent a
forfeiture of this Lease or requiring Landlord to deliver written notice to
Tenant of any reletting of the Premises), and any similar law, statute or
ordinance now or hereinafter in effect.
 
 
 
-39-

 
 
 
Section 26.17 Inability to Perform. This Lease and the obligation of Tenant to
pay Rent and to perform all of the other covenants and agreements of Tenant
hereunder shall not be affected, impaired or excused by any Unavoidable Delays.
Landlord shall use reasonable efforts to promptly notify Tenant of any
Unavoidable Delay which prevents Landlord from fulfilling any of its obligations
under this Lease.
 
Section 26.18 Substitution of Other Premises. Landlord shall have the right to
move Tenant to other space in the Building comparable to the Premises, and all
terms hereof shall apply to the new space with equal force. In such event,
Landlord shall give Tenant prior notice, shall provide Tenant, at Landlord’s
sole cost and expense, with tenant improvements at least equal in quality to
those in the Premises and shall move Tenant’s effects to the new space at
Landlord’s sole cost and expense at such time and in such manner as to
inconvenience Tenant as little as reasonably practicable. Simultaneously with
such relocation of the Premises, the parties shall immediately execute an
amendment to this Lease stating the relocation of the Premises. Landlord shall
not exercise its relocation right under this Section 26.18 during the initial
Term.
 
Section 26.19 Financial Statements. Within one hundred twenty (120) days after
the completion of Tenant’s fiscal year, Tenant shall deliver to Landlord
(i) Tenant’s audited financial statements for the most recently completed fiscal
year or (ii) if audited statements for Tenant are not prepared, then unaudited
financial statements for the most recent fiscal year of Tenant which shall be
certified to be true and correct by Tenant’s Chief Financial Officer. Upon
Landlord’s request, Tenant shall provide such additional information as Landlord
may reasonably request to enable Landlord to assess the credit-worthiness of
Tenant as a tenant of the Building. Landlord shall endeavor to ensure that all
financial statements furnished by Tenant are kept confidential by Landlord and
any Mortgagee or prospective purchaser that may receive the same, and that such
statements are used only for the purpose of assessing the credit-worthiness of
Tenant as a tenant of the Building. Notwithstanding the foregoing, in the event
that (i) stock in the entity which constitutes Tenant under this Lease (as
opposed to an entity that "controls" Tenant or is otherwise an "affiliate" of
Tenant, as those terms are defined in Section 14.8 of this Lease) is publicly
traded on a national stock exchange, and (ii) Tenant has its own, separate and
distinct 10K and 10Q filing requirements (as opposed joint or cumulative filings
with an entity that controls Tenant or with entities which are otherwise
Affiliates of Tenant), then Tenant's obligation to provide Landlord with a copy
of its most recent current financial statement shall be deemed satisfied.
 
Section 26.20 Development of the Real Property. Landlord reserves the right to
subdivide all or a portion of the Real Property. Tenant agrees to execute and
deliver, within ten (10) Business Days following demand by Landlord and in the
form requested by Landlord, any additional, commercially reasonable documents
needed to conform this Lease to the circumstances resulting from such
subdivision, provided such documents do not increase Tenant's obligations nor
diminish Tenant's rights hereunder or materially and adversely interfere with
Tenant's use of the Premises for the Permitted Uses (including Tenant's use of
and access to the Premises, Building and Building Parking Facility. If portions
of the Real Property or property adjacent to the Real Property (collectively,
the “Other Improvements”) are owned or later acquired by an entity other than
Landlord or an affiliate of Landlord, Landlord, at its option, may enter into an
agreement with the owner or owners of any or all of the Other Improvements to
provide (i) for reciprocal rights of access and/or use of the Real Property and
the Other Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Real Property and the
Other Improvements, provided that Tenant’s rights under this Lease are not
materially impaired, (iii) for the allocation of a portion of the Operating
Expenses and Taxes to the Other Improvements and the operating expenses and
taxes for the Other Improvements to the Real Property, and (iv) for the use or
improvement of the Other Improvements and/or the Real Property in connection
with the improvement, construction, and/or excavation of the Other Improvements
and/or the Real Property so long as any such actions do not materially and
adversely interfere with Tenant's use of or access to the Premises for the
Permitted Uses (including Tenant's use of and access to the Building and
Building Parking Facility) and do not increase Tenant's obligations nor diminish
Tenant's rights hereunder. Nothing contained herein shall be deemed or construed
to limit or otherwise affect Landlord’s right to convey all or any portion of
the Real Property or any other of Landlord’s rights described in this Lease.
 
 
 
-40-

 
 
 
Section 26.21 Tax Status of Beneficial Owner. Tenant recognizes and acknowledges
that Landlord and/or certain beneficial owners of Landlord may from time to time
qualify as real estate investment trusts pursuant to Sections 856 et seq. of the
Tax Code and that avoiding (a) the loss of such status, (b) the receipt of any
income derived under any provision of this Lease that does not constitute “rents
from real property” (in the case of real estate investment trusts), and (c) the
imposition of income, penalty or similar taxes (each an “Adverse Event”) is of
material concern to Landlord and such beneficial owners. In the event that this
Lease or any document contemplated hereby could, in the opinion of counsel to
Landlord, result in or cause an Adverse Event, Tenant agrees to cooperate with
Landlord in negotiating an amendment or modification thereof and shall at the
request of Landlord execute and deliver such documents reasonably required to
effect such amendment or modification. Any amendment or modification pursuant to
this Section 26.21 shall be structured so that the economic results to Landlord
and Tenant shall be substantially similar to those set forth in this Lease
without regard to such amendment or modification. Without limiting any of
Landlord's other rights under this Section 26.21, Landlord may waive the receipt
of any amount payable to Landlord hereunder and such waiver shall constitute an
amendment or modification of this Lease with respect to such payment. Tenant
expressly covenants and agrees not to enter into any sublease or assignment
which provides for rental or other payment for such use, occupancy, or
utilization based in whole or in part on the net income or profits derived by
any person from the property leased, used, occupied, or utilized (other than an
amount based on a fixed percentage or percentages of receipts or sales), and
that any such purported sublease or assignment shall be absolutely void and
ineffective as a conveyance of any right or interest in the possession, use,
occupancy, or utilization of any part of the Premises.
 
Section 26.22 Authority. If Tenant is a corporation, trust, limited liability
company or partnership, each individual executing this Lease on behalf of Tenant
hereby represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in California and that Tenant has full right and
authority to execute and deliver this Lease and that each person signing on
behalf of Tenant is authorized to do so. In such event, Tenant shall, within ten
(10) days after Landlord's request, deliver to Landlord satisfactory evidence of
(i) good standing in Tenant's state of formation and (ii) qualification to do
business in California.
 
Section 26.23 Attorneys' Fees. In the event that either Landlord or Tenant
should bring suit for the possession of the Premises, for the recovery of any
sum due under this Lease, or because of the breach of any provision of this
Lease or for any other relief against the other, then all costs and expenses,
including reasonable attorneys' fees, incurred by the prevailing party therein
shall be paid by the other party.
 
Section 26.24 Abatement Event. In the event that Tenant is prevented from using,
and does not use, the Premises or any portion thereof, as a result of any
failure to provide services (including Landlord's failure to perform its repair
or maintenance obligations pursuant to the terms of this Lease, or due to any
work performance by Landlord or its agents or contractors), utilities or access
to the Premises to the extent Landlord is obligated to provide same under this
Lease (any such set of circumstances to be known as an "Abatement Event"), then
Tenant shall give Landlord notice of such Abatement Event, and if such Abatement
Event continues for five (5) consecutive Business Days after Landlord's receipt
of any such notice, (the "Eligibility Period"), then the Fixed Rent, Tax
Payment, Operating Payment and Tenant's obligation to pay for parking (to the
extent not utilized by Tenant) shall be abated or reduced, as the case may be,
after the expiration of the Eligibility Period for such time that Tenant
continues to be so prevented from using, and does not use, the Premises or a
portion thereof, in the proportion that the rentable area of the portion of the
Premises that Tenant is prevented from using, and does not use, bears to the
total rentable area of the Premises; provided, however, in the event that Tenant
is prevented from using, and does not use, a portion of the Premises for a
period of time in excess of the Eligibility Period and the remaining portion of
the Premises is not sufficient to allow Tenant to effectively conduct its
business therein, and if Tenant does not conduct its business from such
remaining portion, then for such time after expiration of the Eligibility Period
during which Tenant is so prevented from effectively conducting its business
therein, the Fixed Rent, Tax Payment and Operating Payment for the entire
Premises shall be abated for such time as Tenant continues to be so prevented
from using, and does not use, the Premises and Tenant's obligation to pay for
parking shall be abated for such time as Tenant continues to be so prevented
from using, and does not use, the Premises. If, however, Tenant reoccupies any
portion of the Premises during such period, the Rent allocable to such
reoccupied portion, based on the proportion that the rentable area of such
reoccupied portion of the Premises bears to the total rentable area of the
Premises, shall be payable by Tenant from the date Tenant reoccupies such
portion of the Premises. Such right to abate Fixed Rent, Tax Payment and
Operating Payment shall be Tenant's sole and exclusive remedy at law or in
equity for an Abatement Event. To the extent Tenant is entitled to abatement
without regard to the Eligibility Period because of an event described in
Section 11.3 or Article 12 of this Lease, then the Eligibility Period shall not
be applicable. Except as provided in this Section 26.24, nothing contained
herein shall be interpreted to mean that Tenant is excused from paying Rent due
hereunder.
 
 
 
-41-

 
 
 
ARTICLE 27
 
SECURITY DEPOSIT
 
Section 27.1 Security Deposit. Tenant shall deposit the Security Deposit with
Landlord upon the execution of this Lease in cash as security for the faithful
performance and observance by Tenant of the terms, covenants and conditions of
this Lease.
 
Section 27.2 Application of Security. If (a) an Event of Default by Tenant
occurs in the payment or performance of any of the terms, covenants or
conditions of this Lease, including the payment of Rent, or (b) Tenant fails to
make any installment of Rent as and when due, Landlord may apply or retain the
whole or any part of the Security Deposit, to the extent required for the
payment of any Fixed Rent or any other sum as to which Tenant is in default or
has failed to pay as and when due, including (i) any sum which Landlord may
expend or may be required to expend by reason of Tenant’s default, and/or
(ii) any damages to which Landlord is entitled pursuant to this Lease, whether
such damages accrue before or after summary proceedings or other reentry by
Landlord. If Landlord applies or retains any part of the Security Deposit,
Tenant, upon demand, shall deposit with Landlord the amount so applied or
retained so that Landlord shall have the full Security Deposit on hand at all
times during the Term. If Tenant shall comply with all of the terms, covenants
and conditions of this Lease, the Security Deposit shall be returned to Tenant
within forty-five (45) days after the Expiration Date and after delivery of
possession of the Premises to Landlord in the manner required by this Lease.
 
Section 27.3 Transfer. Upon a sale or other transfer of the Real Property or the
Building, or any financing of Landlord’s interest therein, Landlord shall have
the right to transfer the Security Deposit to its transferee or lender. Tenant
shall look solely to the new landlord or lender for the return of such Security
Deposit and the provisions hereof shall apply to every transfer or assignment
made of the Security Deposit to a new landlord. Tenant shall not assign or
encumber or attempt to assign or encumber the Security Deposit and neither
Landlord nor its successors or assigns shall be bound by any such action or
attempted assignment, or encumbrance.
 
 
 
-42-

 
 
 
ARTICLE 28
 
PARKING
 
Tenant shall have the right, but not the obligation, to rent from Landlord,
commencing on the Commencement Date, up to fourteen (14) unreserved parking
passes on a monthly basis throughout the Term, which parking passes shall
pertain to the on-site Building parking facility servicing the Building
(“Building Parking Facility”). A portion of the Building Parking Facility is
comprised of surface parking and the other portion is comprised of covered
parking. Tenant shall have the right to convert up to one (1) of the unreserved
parking passes allocated to Tenant to one (1) reserved parking pass, which
reserved parking pass shall be located on the PA level of the Building Parking
Facility. The exact location of the reserved parking pass on the PA level of the
Building Parking Facility shall be mutually determined by Tenant and Landlord,
provided that such reserved parking shall be located in the covered portion of
the Building Parking Facility. Tenant may change the number of parking passes
rented pursuant to this Article 28 upon thirty (30) days prior written notice to
Landlord, provided that in no event shall Tenant be entitled to rent more than
the amount and type of parking passes allotted to Tenant as set forth in this
Article 28 above. Landlord shall have the right, on a temporary basis, upon not
less than 60 days prior written notice, and only in connection with a renovation
of the Building or the Building Parking Facility or an event of emergency and in
each case, only to the extent such renovation or emergency requires closure of
such Building Parking Facility, to provide parking for the Building at off-site
locations (which off-site locations shall not be more than 1,000 feet from the
Building) other than the Building Parking Facility (without relocating Tenant’s
passes for the Building Parking Facility as specified above. Subject to the
terms above, Landlord shall have the right to change, delete or modify such
off-site parking areas. Subject to availability (as determined by Landlord), and
upon at least thirty (30) days prior notice to Landlord, Tenant shall have the
right to rent additional parking passes from Landlord in the Building Parking
Facility (collectively, the "Additional Parking Passes") on a month-to-month
basis. Subject to the terms of this Article 28, below, Tenant shall pay to
Landlord for automobile parking passes on a monthly basis the prevailing rate
charged (the "Parking Charge"), which shall be inclusive of taxes, from time to
time at the location of such parking passes, provided, however, that Tenant
shall have no obligation to pay a Parking Charge for the number of parking
passes allocated to Tenant under the terms of this Article 28 during the initial
two (2) full calendar months of the Term. Notwithstanding the foregoing, during
the initial twelve (12) months of the initial Term only, the Parking Charges for
the parking allotted to Tenant pursuant to Article 28 above shall be fixed,
without increase, (A) at $196.27 per unreserved parking pass per month, and (B)
at $307.66 per reserved parking space per month (the foregoing rates are
inclusive of taxes). Commencing on the first day of the thirteenth (13th) month
of the initial Term and continuing annually thereafter, the Parking Charge for
parking passes shall not increase by more than three percent (3%) per 12 month
period thereafter, on a cumulative, compounding basis, over the Parking Charge
for such parking passes in effect during the prior 12 month period. Tenant shall
abide by all reasonable rules and regulations which are prescribed from time to
time for the orderly operation and use of the Building Parking Facility,
including any hang-tag or other identification system, which is not required to
be adhered to a vehicle and which is reasonably established by Landlord or an
operator of the Building Parking Facility, and Tenant shall cooperate in seeing
that Tenant’s employees and visitors also comply with such rules and
regulations. Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Building Parking
Facility at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, temporarily close-off or restrict access to
the Building Parking Facility for purposes of permitting or facilitating any
such construction, alteration or improvements (subject to terms above). Landlord
may delegate its responsibilities hereunder to a parking operator in which case
such parking operator shall have all the rights of control attributed hereby to
the Landlord. The parking passes rented by Tenant pursuant to this Article 28
are provided to Tenant solely for use by Tenant’s own personnel and such passes
may not be transferred, assigned, subleased or otherwise alienated by Tenant
(except in connection with a Transfer) without Landlord’s prior approval. Tenant
may validate visitor parking by such method or methods as the Landlord may
establish, at the validation rate from time to time generally applicable to
visitor parking and which rate shall be consistent with the visitor parking rate
of other first class office building in the Westwood Marketplace.

 
[SIGNATURES APPEAR ON FOLLOWING PAGE]
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.
 
LANDLORD:
 
10900 WILSHIRE, L.L.C.,
 a Delaware limited liability company
 
By: /s/ Joseph G. Doran     

 
Name: Joseph G. Doran     

 
Title: Vice President and Treasurer    

TENANT:
 
CHROMADEX, INC.,
a California corporation
 
By: /s/ Frank Jaksch  

 
Name: Frank Jaksch  

 
Title: CEO  

 
By: /s/ Thomas C. Varvaro  

 
Name: Thomas C. Varvaro  

 
Title: CFO   


 
 
 
-43-

 

 
EXHIBIT A
 
Floor Plan of Premises
 
The floor plan which follows is intended solely to identify the general location
of the Premises, and should not be used for any other purpose. All areas,
dimensions and locations are approximate, and any physical conditions indicated
may not exist as shown.
 
[ex10-50.jpg]
 
 
 
A-1

 
EXHIBIT B
 
Definitions
 
Base Rate: The annual rate of interest publicly announced from time to time by
Citibank, N.A., or its successor, in New York, New York as its “base rate” (or
such other term as may be used by Citibank, N.A., from time to time, for the
rate presently referred to as its “base rate”).
 
Building Standard Installations: The type of core and shell improvements
typically provided by Landlord in connection with the initial occupancy of
tenants in the Building.
 
Building Systems: The mechanical, electrical, plumbing, sanitary, sprinkler,
heating, ventilation and air conditioning, security, life-safety, elevator and
other service systems or facilities of the Building up to the point of
connection of localized distribution to the Premises (excluding, however,
supplemental HVAC systems of tenants, sprinklers and the horizontal distribution
systems within and servicing the Premises and by which mechanical, electrical,
plumbing, sanitary, heating, ventilating and air conditioning, security,
life-safety and other service systems are distributed from the base Building
risers, feeders, panelboards, etc. for provision of such services to the
Premises).
 
Business Days: All days, excluding Saturdays, Sundays and Observed Holidays.
 
Common Areas: The lobby, plaza and sidewalk areas, garage and other similar
areas of general access and the areas on individual multi-tenant floors in the
Building devoted to corridors, elevator lobbies, restrooms, and other similar
facilities serving the Premises.
 
Comparable Buildings: Other office buildings located in the Westwood area of Los
Angeles, California, which buildings are Class "A" buildings with a similar
quality of institutional ownership, tenant mix and quality of construction, and
are of similar size and offer similar services, as the Building.
 
 
 
B-1

 
 
 
Excluded Expenses: (a) Taxes; (b) franchise or income taxes imposed upon
Landlord; (c) mortgage amortization and interest, except to the extent the same
may be included in Operating Expenses pursuant to the terms of Section 7.1(e),
above; (d) leasing commissions; (e) the cost of tenant installations and
decorations incurred in connection with preparing space for any Building tenant,
including work letters and concessions; (f) fixed rent under Superior Leases, if
any; (g) management fees to the extent in excess of the greater of (A) three
percent (3%) of the gross receipts collected for the Real Property, and (B) fees
charged for the management of a majority of the other Comparable Buildings;
(h) wages, salaries and benefits paid to any persons above the grade of property
manager or chief engineer (or employees with equivalent responsibilities
regardless of job title) and their immediate supervisor; (i) legal and
accounting fees relating to (A) disputes with tenants, prospective tenants or
other occupants of the Building, (B) disputes with purchasers, prospective
purchasers, mortgagees or prospective mortgagees of the Building or the Real
Property or any part of either, or (C) negotiations of leases, contracts of sale
or mortgages; (j) costs of services provided to other tenants of the Building on
a “rent-inclusion” basis which are not provided to Tenant on such basis;
(k) costs that are reimbursed out of insurance, warranty or condemnation
proceeds, or which are reimbursed by Tenant or other tenants other than pursuant
to an expense escalation clause; (l) costs in the nature of penalties or fines;
(m) except with respect to management fees (which are subject to (g) above),
costs for services, supplies or repairs paid to any related entity in excess of
costs that would be payable in an “arm’s length” or unrelated situation for
comparable services, supplies or repairs; (n) allowances, concessions or other
costs and expenses of improving or decorating any demised or demisable space in
the Building; (o) advertising and promotional expenses in connection with
leasing of the Building; (p) the costs of installing, operating and maintaining
a specialty improvement, including a cafeteria, lodging or private dining
facility, or an athletic, luncheon or recreational club unless Tenant is
permitted to make use of such facility without additional cost (other than
payments for key deposits, use of towels, or other incidental items) or on a
subsidized basis consistent with other users; (q) any costs or expenses
(including fines, interest, penalties and legal fees) arising out of Landlord’s
failure to timely pay Operating Expenses or Taxes; (r) costs incurred to comply
with applicable Requirements relating to any Hazardous Materials which were in
existence in the Building or on the Real Property prior to the Commencement
Date, and were of such a nature that a federal, State or municipal governmental
authority, if it had then had knowledge of the presence of such Hazardous
Materials, in the state, and under the conditions that it then existed in the
Building or on the Real Property, would have then required the removal of such
Hazardous Materials or other remedial or containment action with respect thereto
(the “Pre-Existing Hazardous Materials”); (s) costs incurred to remove, remedy,
contain, or treat Hazardous Materials, which Hazardous Materials are brought
into the Building or onto the Real Property after the date of this Lease by
Landlord, any other tenant of the Building or any third party and is of such a
nature, at that time, that a federal, State or municipal governmental authority,
if it had then had knowledge of the presence of such Hazardous Materials, in the
state, and under the conditions, that it then existed in the Building or on the
Real Property, would have then required the removal of such Hazardous Materials
or other remedial or containment action with respect thereto; (t) Capital Costs
other than those expressly included in Operating Expenses pursuant to
Section 7.1; and (u) costs of replacements, alterations or improvements
necessary to make the Building comply with applicable Requirements in effect and
applicable to the Building prior to the Commencement Date, except to the extent
the need for such replacements, alterations or improvements is caused by Tenant
Parties (in which case Tenant shall nonetheless be responsible for such costs in
accordance with Section 8.1(a) of this Lease), provided, however, that the
provisions of this sub-item (u) shall not preclude the inclusion of costs of
compliance with applicable Requirements enacted prior to the date of this Lease
if such compliance is required for the first time by reason of any amendment,
modification or reinterpretation of an applicable Requirement which is imposed
after the date of this Lease.
 

Governmental Authority: The United States of America, the City of Los Angeles,
County of Los Angeles, or State of California, or any political subdivision,
agency, department, commission, board, bureau or instrumentality of any of the
foregoing, now existing or hereafter created, having jurisdiction over the Real
Property.
 
Hazardous Materials: Any substances, materials or wastes currently or in the
future deemed or defined in any Requirement as “hazardous substances,” “toxic
substances,” “contaminants,” “pollutants” or words of similar import.
 
HVAC System: The Building System designed to provide heating, ventilation and
air conditioning.
 
Indemnitees: Landlord, Landlord’s Agent, each Mortgagee and Lessor, and each of
their respective direct and indirect partners, officers, shareholders,
directors, members, managers, trustees, beneficiaries, employees, principals,
contractors, servants, agents, and representatives.
 
 
B-2

 
 
 
Lease Year: The first Lease Year shall commence on the Commencement Date and
shall end on the last day of the calendar month preceding the month in which the
first anniversary of the Commencement Date occurs. Each succeeding Lease Year
shall commence on the day following the end of the preceding Lease Year and
shall extend for 12 consecutive months; provided, however, that the last Lease
Year shall expire on the Expiration Date.
 
Lessor: A lessor under a Superior Lease.
 
Losses: Any and all losses, liabilities, damages, claims, judgments, fines,
suits, demands, costs, interest and expenses of any kind or nature (including
reasonable attorneys’ fees and disbursements) incurred in connection with any
claim, proceeding or judgment and the defense thereof, and including all costs
of repairing any damage to the Premises or the Real Property or the
appurtenances of any of the foregoing to which a particular indemnity and hold
harmless agreement applies.
 
Mortgage(s): Any mortgage, trust indenture or other financing document which may
now or hereafter affect the Premises, the Real Property, the Building or any
Superior Lease and the leasehold interest created thereby, and all renewals,
extensions, supplements, amendments, modifications, consolidations and
replacements thereof or thereto, substitutions therefor, and advances made
thereunder.
 
Mortgagee(s): Any mortgagee, trustee or other holder of a Mortgage.
 
Observed Holidays: New Year's Day, Presidents Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day, and Christmas Day.
 
Ordinary Business Hours: 8:00 a.m. to 6:00 p.m. on Business Days and from
9:00 a.m. to 1:00 p.m. on Saturdays (excluding Observed Holidays).
 
Prohibited Use: Any use or occupancy of the Premises that in Landlord’s
reasonable judgment would: (a) cause damage to the Real Property or any
equipment, facilities or other systems therein; (b) impair the appearance of the
Real Property; (c) interfere with the efficient and economical maintenance,
operation and repair of the Premises or the Real Property or the equipment,
facilities or systems thereof; (d) adversely affect any service provided to,
and/or the use and occupancy by, any Building tenant or occupants, and/or injure
or annoy any Building tenant or occupants by reason of noise, odors, or
vibrations; (e) violate the certificate of occupancy issued for the Premises or
the Building; (f) materially and adversely affect the first-class image of the
Building or (g) result in protests or civil disorder or commotions at, or other
disruptions of the normal business activities in, the Real Property. Prohibited
Use also includes the use of any part of the Premises for: (i) a restaurant or
bar; (ii) the preparation, consumption, storage, manufacture or sale of food or
beverages (except in connection with vending machines (provided that each
machine, where necessary, shall have a waterproof pan thereunder and be
connected to a drain) and/or warming kitchens installed for the use of Tenant’s
employees only), liquor, tobacco or drugs; (iii) the business of photocopying,
multilith or offset printing (except photocopying in connection with Tenant’s
own business); (iv) a school or classroom; (v) lodging or sleeping; (vi) the
operation of retail facilities (meaning a business whose primary patronage
arises from the generalized solicitation of the general public to visit Tenant’s
offices in person without a prior appointment) of a savings and loan association
or retail facilities of any financial, lending, securities brokerage or
investment activity; (vii) a payroll office; (viii) a barber, beauty or manicure
shop; (ix) an employment agency or similar enterprise; (x) offices of any
Governmental Authority, any foreign government, the United Nations, or any
agency or department of the foregoing; (xi) the manufacture, retail sale,
storage of merchandise or auction of merchandise, goods or property of any kind
to the general public which could reasonably be expected to create a volume of
pedestrian traffic substantially in excess of that normally encountered in the
Premises; (xii) the rendering of medical, dental or other therapeutic or
diagnostic services; or (xiii) any illegal purposes or any activity constituting
a nuisance.
 
Requirements: All present and future laws, rules, orders, ordinances,
regulations, statutes, requirements, codes and executive orders, extraordinary
and ordinary of (i) all Governmental Authorities, including, without limitation,
(A) the Americans With Disabilities Act, 42 U.S.C. §12101 (et seq.), and any law
of like import, and all rules, regulations and government orders with respect
thereto, and (B) any of the foregoing relating to Hazardous Materials,
environmental matters, public health and safety matters and landmarks
protection, (ii) any applicable fire rating bureau or other body exercising
similar functions, affecting the Real Property or the maintenance, use or
occupation thereof, or any street, avenue or sidewalk comprising a part of or in
front thereof or any vault in or under the same, (iii) all requirements of all
insurance bodies affecting the Premises, (iv) utility service providers, and (v)
Mortgagees or Lessors. "Requirements" shall also include the terms and
conditions of any certificate of occupancy issued for the Premises or the
Building, and any other covenants, conditions or restrictions affecting the
Building and/or the Real Property from time to time.
 
 
 
B-3

 
 
 
Rules and Regulations: The rules and regulations annexed to and made a part of
this Lease as Exhibit F, as they may be modified from time to time by Landlord.
 
Specialty Alterations: Alterations which are not standard office installations
such as kitchens, executive bathrooms, raised computer floors, computer room
installations, supplemental HVAC equipment, safe deposit boxes, vaults,
libraries or file rooms requiring reinforcement of floors, internal staircases,
slab penetrations, conveyors, dumbwaiters, and other Alterations of a similar
character. All Specialty Alterations are Above-Building Standard Installations.
 
Substantial Completion: As to any construction performed by any party in the
Premises, other than with respect to the Tenant Improvements which shall be
governed by the terms of the Work Letter, “Substantial Completion” or
“Substantially Completed” means that such work has been completed, as reasonably
determined by Landlord’s architect, in accordance with (a) the provisions of
this Lease applicable thereto, (b) the plans and specifications for such work,
and (c) all applicable Requirements, except for minor details of construction,
decoration and mechanical adjustments, if any, the non-completion of which does
not materially interfere with Tenant’s use of the Premises or which in
accordance with good construction practices should be completed after the
completion of other work in the Premises or Building.
 
Superior Lease(s): Any ground or underlying lease of the Real Property or any
part thereof heretofore or hereafter made by Landlord and all renewals,
extensions, supplements, amendments, modifications, consolidations, and
replacements thereof.
 
Tax Code: The Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder, as amended.
 
Tenant Delay: Any action or inaction by Tenant, which actually delays Landlord
in fulfilling any of Landlord's obligations under this Lease.
 
Tenant-Insured Improvements: All Tenant Improvements, Alterations and any other
alterations, modifications or tenant improvements in the Premises, regardless of
whether such Tenant Improvements, Alterations, or other alterations,
modifications or tenant improvements are installed by Landlord or Tenant.
 
Tenant Party: Tenant and any subtenants or occupants of the Premises and their
respective agents, contractors, subcontractors, employees, invitees or
licensees.
 
Tenant’s Property: Tenant’s movable fixtures and movable partitions, telephone
and other equipment, computer systems, telecommunications, data and other
cabling, trade fixtures, furniture, furnishings, and other items of personal
property which are removable without material damage to the Building.
 
Unavoidable Delays: Landlord’s or Tenant's inability to fulfill or delay in
fulfilling any of its obligations under this Lease expressly or impliedly to be
performed by Landlord or Tenant or either party’s inability to make or delay in
making any repairs, additions, alterations, improvements or decorations or
either party’s inability to supply or delay in supplying any equipment or
fixtures, if such party’s inability or delay is due to or arises by reason of
strikes, labor troubles or by accident, or by any cause whatsoever beyond
Landlord’s or Tenant's reasonable control, including governmental preemption in
connection with a national emergency, Requirements or shortages, or
unavailability of labor, fuel, steam, water, electricity or materials, or delays
caused by Tenant or Landlord, as applicable, or other tenants, mechanical
breakdown, acts of God, acts of war, enemy action, terrorism, bio-terrorism,
civil commotion, fire or other casualty; provided, however, an Unavoidable Delay
shall in no event excuse or delay Tenant’s obligations to pay Rent or other
charges to be paid by Tenant or Landlord under the Lease or Tenant’s obligations
under Article 3 of the Lease.
 
B-4

 
EXHIBIT C
 
Work Letter
 
1.           Tenant Improvements. Except as provided below, Landlord shall not
be obligated to construct or install or pay for any improvements or facilities
of any kind in the Premises, and Tenant shall accept the Premises in its
currently-existing, "as-is" condition. Notwithstanding the foregoing, subject to
the terms of this Work Letter, Landlord shall, at its sole cost, perform the
work described on the Pricing Plan and the Tenant Improvement Estimate, attached
hereto as Schedule 1 (the work described on the Pricing Plan and the Tenant
Improvement Estimate shall collectively be referred to herein as the "Tenant
Improvements"). The Tenant Improvements shall be completed by Landlord in
accordance with Building standards, finishes and materials selected by Tenant,
subject to availability, and in accordance with Schedule 1 and otherwise in a
good workman-like manner and in compliance with all Requirements. Tenant shall
have no right to modify or alter the Tenant Improvements.
 
2.           Warranties and Guaranties. Landlord shall warrant and guaranty the
Tenant Improvements for a period of twelve (12) months after Substantial
Completion of the Tenant Improvements. Subject to the foregoing warranty and
Landlord’s obligations herein, Tenant hereby waives all claims against Landlord
relating to, or arising out of the construction or installation of, the Tenant
Improvements.
 
3.           Ready for Occupancy. The Premises shall be considered "Ready for
Occupancy" upon the Substantial Completion (defined below) by Landlord of the
Tenant Improvements. For purposes of this Work Letter, "Substantial Completion"
of the Tenant Improvements shall occur upon the completion of the Tenant
Improvements, with the exception of any punchlist or other items which do not
prevent or materially adversely affect Tenant's use or occupancy of the
Premises. In the event of a Tenant Delay, the Premises shall be deemed to be
Ready for Occupancy as of the date the same would have occurred but for such act
or omission of Tenant.
 
 
C-1

 

 
SCHEDULE 1
 
PRICING PLAN
 
[schedule1.jpg]
 
 
 
 
C-2

 
 
TENANT IMPROVEMENT ESTIMATE
 [estimate.jpg]
 
 
 
C-3

 
EXHIBIT D
 
 Design Standards
 
(a)           HVAC. The Building HVAC System serving the Premises is designed to
maintain average temperatures within the Premises during Ordinary Business Hours
of (i) not less than 72ºF. dry bulb during the heating season when the outdoor
temperature is 43ºF. dry bulb and (ii) not more than 75ºF. dry bulb during the
cooling season, when the outdoor temperatures are at 87ºF. dry bulb, with, in
the case of clauses (i) and (ii), a population load per floor of not more than
one person per 150 square feet of rentable area, other than in dining and other
special use areas per floor for all purposes, 0.07 CFM per rentable square foot
of outside air, tenant power and light at 2.75 watts per rentable square foot
and shades or blinds fully drawn. Use of the Premises, or any part thereof, in a
manner exceeding the foregoing design conditions or arrangement of partitioning
which interferes with normal operation of the air-conditioning service in the
Premises may require changes in the air-conditioning serving the Premises at
Tenant’s expense.
 
(b)           Electrical. The Building electrical system serving the Premises is
designed to provide electricity as follows:
 
(i)           High voltage (480/277 Volt) connected power for lighting, as
required by applicable Requirements, and
 
(ii)           5.0 watts per usable square foot of low voltage (120/208 volt)
connected power for convenience receptacles.
 
 
D-1

 
EXHIBIT E
 
Cleaning Specifications
 
GENERAL CLEANING
 
NIGHTLY
 
General Offices:
 
1. 
All hard surfaced flooring to be swept using approved dustdown preparation.
 
2. 
Carpet sweep all carpets, moving only light furniture (desks, file cabinets,
etc. not to be moved).
 
3. 
Hand dust and wipe clean all furniture, fixtures and window sills.
 
4. 
Empty all waste receptacles and remove wastepaper.
 
5. 
Wash clean all Building water fountains and coolers.
 
6. 
Sweep all private stairways.
 
Lavatories:
 
1. 
Sweep and wash all floors, using proper disinfectants.
 
2. 
Wash and polish all mirrors, shelves, bright work and enameled surfaces.
 
3. 
Wash and disinfect all basins, bowls and urinals.
 
4. 
Wash all toilet seats.
 
5. 
Hand dust and clean all partitions, tile walls, dispensers and receptacles in
lavatories and restrooms.
 
6. 
Empty paper receptacles, fill receptacles from tenant supply and remove
wastepaper.
 
7. 
Fill toilet tissue holders from tenant supply.
 
8. 
Empty and clean sanitary disposal receptacles.
 
WEEKLY
 
1. 
Vacuum all carpeting and rugs.
 
2. 
Dust all door louvers and other ventilating louvers within a person’s normal
reach.
 
3. 
Wipe clean all brass and other bright work.
 
NOT MORE THAN 3 TIMES PER YEAR
 
High dust premises complete including the following:
 
1. 
Dust all pictures, frames, charts, graphs and similar wall hangings not reached
in nightly cleaning.
 
2. 
Dust all vertical surfaces, such as walls, partitions, doors, door frames and
other surfaces not reached in nightly cleaning.
 
3. 
Dust all venetian blinds.
 
E-1

 

 
EXHIBIT F
 
Rules and Regulations
 
1.           Nothing shall be attached to the outside walls of the Building.
Other than Building standard blinds, no curtains, blinds, shades, screens or
other obstructions shall be attached to or hung in or used in connection with
any exterior window or entry door of the Premises, without the prior consent of
Landlord.
 
2.           No sign, advertisement, notice or other lettering visible from the
exterior of the Premises shall be exhibited, inscribed, painted or affixed to
any part of the Premises without the prior written consent of Landlord. All
lettering on doors shall be inscribed, painted or affixed in a size, color and
style acceptable to Landlord.
 
3.           The grills, louvers, skylights, windows and doors that reflect or
admit light and/or air into the Premises or Common Areas shall not be covered or
obstructed by Tenant, nor shall any articles be placed on the window sills,
radiators or convectors.
 
4.           Landlord shall have the right to prohibit any advertising by any
Tenant which, in Landlord’s opinion, tends to impair the reputation of the
Building, and upon written notice from Landlord, Tenant shall refrain from or
discontinue such advertising.
 
5.           Common Areas shall not be obstructed or encumbered by any Tenant or
used for any purposes other than ingress of egress to and from the Premises and
for delivery of merchandise and equipment in a prompt and efficient manner,
using elevators and passageways designated for such delivery by Landlord.
 
6.           Except in those areas designated by Tenant as “security areas,” all
locks or bolts of any kind shall be operable by the Building’s Master Key. No
locks shall be placed upon any of the doors or windows by Tenant, nor shall any
changes be made in locks or the mechanism thereof which shall make such locks
inoperable by the Building’s Master Key. Tenant shall, upon the termination of
its Lease, deliver to Landlord all keys of stores, offices and lavatories,
either furnished to or otherwise procured by Tenant and in the event of the loss
of any keys furnished by Landlord, Tenant shall pay to Landlord the cost
thereof.
 
7.           Tenant shall keep the entrance door to the Premises closed at all
times.
 
8.           All movement in or out of any freight, furniture, boxes, crates or
any other large object or matter of any description must take place during such
times and in such elevators as Landlord may prescribe. Landlord reserves the
right to inspect all articles to be brought into the Building and to exclude
from the Building all articles which violate any of these Rules and Regulations
or the Lease. Landlord may require that any person leaving the public areas of
the Building with any article to submit a pass, signed by an authorized person,
listing each article being removed, but the establishment and enforcement of
such requirement shall not impose any responsibility on Landlord for the
protection of any Tenant against the removal of property from the Premises.
 
9.           All hand trucks shall be equipped with rubber tires, side guards
and such other safeguards as Landlord may require.
 
10.           No Tenant Party shall be permitted to have access to the
Building’s roof, mechanical, electrical or telephone rooms without permission
from Landlord.
 
11.           Tenant shall not permit or suffer the Premises to be occupied or
used in a manner offensive or objectionable to Landlord or other occupants of
the Building by reason of noise, odors, vibrations or interfere in any way with
other tenants or those having business therein.
 
 
 
F-1

 
 
 
12.           Tenant shall not employ any person or persons other than the
janitor of Landlord for the purpose of cleaning the Premises, unless otherwise
agreed to by Landlord. Tenant shall not cause any unnecessary labor by reason of
such Tenant’s carelessness or indifference in the preservation of good order and
cleanliness.
 
13.           Tenant shall store all its trash and recyclables within its
Premises. No material shall be disposed of which may result in a violation of
any Requirement. All refuse disposal shall be made only though entryways and
elevators provided for such purposes and at such times as Landlord shall
designate. Tenant shall use the Building’s hauler.
 
14.           Tenant shall not deface any part of the Building. No boring,
cutting or stringing of wires shall be permitted, except with prior consent of
Landlord, and as Landlord may direct.
 
15.           The water and wash closets, electrical closets, mechanical rooms,
fire stairs and other plumbing fixtures shall not be used for any purposes other
than those for which they were constructed and no sweepings, rubbish, rags,
acids or other substances shall be deposited therein. All damages resulting from
any misuse of the fixtures shall be borne by Tenant where a Tenant Party caused
the same.
 
16.           Tenant, before closing and leaving the Premises at any time, shall
see that all lights, water faucets, etc. are turned off. All entrance doors in
the Premises shall be kept locked by Tenant when the Premises are not in use.
 
17.           No firearms, bicycles, in-line roller skates, vehicles or animals
of any kind (except for seeing eye dogs) shall be brought into or kept by any
Tenant in or about the Premises or the Building.
 
18.           Canvassing or soliciting in the Building is prohibited.
 
19.           Employees of Landlord or Landlord’s Agent shall not perform any
work or do anything outside of the regular duties, unless under special
instructions from the office of Landlord or in response to any emergency
condition.
 
20.           Tenant is responsible for the delivery and pick up of all mail
from the United States Post Office.
 
21.           Landlord reserves the right to exclude from the Building during
other than Ordinary Business Hours all persons who do not present a valid
Building pass. Tenant shall be responsible for all persons for whom a pass shall
be issued at the request of Tenant and shall be liable to Landlord for all acts
of such persons.
 
22.           Tenant shall not use the Premises for any purpose that may be
dangerous to persons or property, nor shall Tenant permit in, on or about the
Premises or Building items that may be dangerous to persons or property,
including, without limitation, firearms or other weapons (whether or not
licensed or used by security guards) or any explosive or combustible articles or
materials.
 
23.           No smoking shall be permitted in, on or about the Premises, the
Building or the Real Property. Tenant shall comply with the State of California
“No-Smoking” law set forth in California Labor Code Section 6404.5, or any
successor statute, and any local “No-Smoking” ordinance which may be in effect
from time to time and which is not superseded by such State law.
 
24.           Landlord shall not be responsible to Tenant or to any other person
or entity for the non-observance or violation of these Rules and Regulations by
any other tenant or other person or entity. Tenant shall be deemed to have read
these Rules and Regulations and to have agreed to abide by them as a condition
to its occupancy of the Premises.
 
25.           The review/alteration of Tenant drawings and/or specifications by
Landlord’s Agent and any of its representatives is not intended to verify
Tenant’s engineering or design requirements and/or solutions. The
review/alteration is performed to determine compatibility with the Building
Systems and lease conditions. Tenant renovations must adhere to the Building’s
applicable Standard Operating Procedures and be compatible with all Building
Systems.
 
 
F-2

 

 
EXHIBIT G
 
Notice of Lease Term Dates
 
To:          __________________________
__________________________
__________________________
__________________________
 
Re: 
Lease dated ________________________, 20__, between 10900 Wilshire, L.L.C., a
Delaware limited liability company ("Landlord"), and _____________________, a
________________ ("Tenant") concerning Suite ____ on the ______ (___) floor of
the office building located at 10900 Wilshire Boulevard, Los Angeles,
California.
 
Ladies and Gentlemen:
 
In accordance with the Lease (the "Lease"), we wish to advise you and/or confirm
as follows:
 
1.
That the Tenant Improvements have been Substantially Complete, and that the Term
[shall commence] [commenced] as of ________________ for a term of
_______________ ending on _______________.
 
2.
That in accordance with the Lease, Rent commenced to accrue on
_______________________.
 
3.
If the Commencement Date is other than the first day of the month, the first
billing will contain a pro rata adjustment. Each billing thereafter, with the
exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.
 
4.
Rent is due and payable in advance on the first day of each and every month
during the Term. Your rent checks should be made payable to
____________________________________ at _______________________________________.
 
5.
The exact number of rentable square feet within the Premises is _______ square
feet.
 
6.
Tenant's Proportionate Share as adjusted based upon the exact number of rentable
square feet within the Premises is _______%.
 
Should Landlord not receive a signed response within 10 days from the date
above, the aforementioned dates shall be deemed to be accepted by Tenant.
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 
 
 
G-1

 
 
 
 
"Landlord":
 
10900 WILSHIRE, L.L.C.,
 
a Delaware limited liability company
 
By: 
___________________________
 
Name: _____________________
 
Title: ______________________
 
Agreed to and Accepted as
of _____________, 20__.
 
"Tenant":
 
__________________________,
 
a ________________________
 
By: 
________________________
 
Name: ___________________
 
Title: ____________________
 
 
 
 
 
G-2
